Execution Version

 

$1,500,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

PEPCO HOLDINGS, INC.,
POTOMAC ELECTRIC POWER COMPANY,
DELMARVA POWER & LIGHT COMPANY
and
ATLANTIC CITY ELECTRIC COMPANY,
as Borrowers,

Wachovia Bank, National Association,
as Administrative Agent and Swingline Lender,

CITICORP USA, INC.,
as Syndication Agent,

and

THE ROYAL BANK OF SCOTLAND, PLC,
THE BANK OF NOVA SCOTIA
and
JPMORGAN CHASE BANK, N.A.
as Documentation Agents

 

WACHOVIA CAPITAL MARKETS, LLC,
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Book Runners

Dated as of May 2, 2007



 

 

 

[image77.gif]

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

1

 

1.1

Definitions

1

 

1.2

Interpretations

16

 

1.3

Accounting

16

ARTICLE II THE CREDITS

17

 

2.1

Commitment

17

 

2.2

Increase in Commitments

19

 

2.3

Required Payments; Termination

20

 

2.4

Extension of Facility Termination Date

20

 

2.5

Ratable Loans

21

 

2.6

Types of Advances

21

 

2.7

Facility Fee; Utilization Fee; Reductions in Aggregate Commitment

21

 

2.8

Minimum Amount of Each Advance

22

 

2.9

Prepayments

23

 

2.10

Method of Selecting Types and Interest Periods for New Advances

23

 

2.11

Conversion and Continuation of Outstanding Advances

24

 

2.12

Changes in Interest Rate, etc.

24

 

2.13

Rates Applicable After Default

25

 

2.14

Method of Payment

25

 

2.15

Noteless Agreement; Evidence of Indebtedness

25

 

2.16

Telephonic Notices

26

 

2.17

Interest Payment Dates; Interest and Fee Basis

26

 

2.18

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

27

 

2.18

Lending Installations

27

 

2.20

Non-Receipt of Funds by the Agent

27

 

2.21

Letters of Credit

27

 

2.22

Term-Out Option

31

ARTICLE III YIELD PROTECTION; TAXES

31

 

3.1

Yield Protection

31

 

3.2

Changes in Capital Adequacy Regulations

32

 

3.3

Availability of Types of Advances

33

 

3.4

Funding Indemnification

33

 

3.5

Taxes

33

 

3.6

Mitigation of Circumstances; Lender Statements; Survival of Indemnity

35

 

3.7

Replacement of Lender

36

ARTICLE IV CONDITIONS PRECEDENT

36

 

4.1

Amendment and Restatement of Existing Credit Agreement

36

 

4.2

Each Credit Extension

37

ARTICLE V REPRESENTATIONS AND WARRANTIES

37

 

5.1

Existence and Standing

37

 

5.2

Authorization and Validity

38



i

[image77.gif]

 

5.3

No Conflict; Government Consent

38

 

5.4

Financial Statements

38

 

5.5

No Material Adverse Change

38

 

5.6

Taxes

38

 

5.7

Litigation and Contingent Obligations

39

 

5.8

Significant Subsidiaries

39

 

5.9

ERISA

39

 

5.10

Accuracy of Information

39

 

5.11

Regulation U

39

 

5.12

Material Agreements

39

 

5.13

Compliance With Laws

39

 

5.14

Plan Assets; Prohibited Transactions

40

 

5.15

Environmental Matters

40

 

5.16

Investment Company Act

40

 

5.17

Insurance

40

 

5.18

No Default

40

 

5.19

Ownership of Properties

40

 

5.20

OFAC

40

ARTICLE VI COVENANTS

41

 

6.1

Financial Reporting

41

 

6.2

Use of Proceeds

43

 

6.3

Notice of Default

43

 

6.4

Conduct of Business

43

 

6.5

Taxes

43

 

6.6

Insurance

43

 

6.7

Compliance with Laws

43

 

6.8

Maintenance of Properties

43

 

6.9

Inspection

44

 

6.10

Merger

44

 

6.11

Sales of Assets

44

 

6.12

Liens

45

 

6.13

Leverage Ratio

47

ARTICLE VII DEFAULTS

47

 

7.1

Representation or Warranty

47

 

7.2

Nonpayment

48

 

7.3

Certain Covenant Breaches

48

 

7.4

Other Breaches

48

 

7.5

Cross Default

48

 

7.6

Voluntary Bankruptcy, etc.

48

 

7.7

Involuntary Bankruptcy, etc.

48

 

7.8

Seizure of Property, etc.

49

 

7.9

Judgments

49

 

7.10

ERISA

49

 

7.11

Unenforceability of Loan Documents

49

 

7.12

Change in Control

49

ii

[image77.gif]

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

50

 

8.1

Acceleration

50

 

8.2

Amendments

50

 

8.3

Preservation of Rights

51

ARTICLE IX GENERAL PROVISIONS

51

 

9.1

Survival of Representations

51

 

9.2

Governmental Regulation

51

 

9.3

Headings

51

 

9.4

Entire Agreement

51

 

9.5

Several Obligations; Benefits of this Agreement

51

 

9.6

Expenses; Indemnification

52

 

9.7

Numbers of Documents

52

 

9.8

Disclosure

52

 

9.9

Severability of Provisions

53

 

9.10

Nonliability of Lenders

53

 

9.11

Limited Disclosure

53

 

9.12

Nonreliance

54

 

9.13

USA PATRIOT ACT NOTIFICATION

54

 

9.14

Amendment and Restatement; No Novation

54

ARTICLE X THE AGENT

55

 

10.1

Appointment; Nature of Relationship

55

 

10.2

Powers

55

 

10.3

General Immunity

55

 

10.4

No Responsibility for Loans Recitals etc.

55

 

10.5

Action on Instructions of Lenders

56

 

10.6

Employment of Agents and Counsel

56

 

10.7

Reliance on Documents; Counsel

56

 

10.8

Agent's Reimbursement and Indemnification

56

 

10.9

Notice of Default

57

 

10.10

Rights as a Lender

57

 

10.11

Lender Credit Decision

57

 

10.12

Successor Agent

57

 

10.13

Agent's Fee

58

 

10.14

Delegation to Affiliates

58

 

10.15

Other Agents

58

ARTICLE XI SETOFF; RATABLE PAYMENTS

59

 

11.1

Setoff

59

 

11.2

Ratable Payments

59

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

59

 

12.1

Successors and Assigns

59

 

12.2

Participations

60

 

12.3

Assignments

61

 

12.4

Dissemination of Information

61

 

12.5

Grant of Funding Option to SPC

62

 

12.6

Tax Treatment

62

iii
[image77.gif]

ARTICLE XIII NOTICES

62

 

13.1

Notices

62

 

13.2

Notices to and by Subsidiary Borrowers

63

ARTICLE XIV COUNTERPARTS

63

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
          TRIAL

64

 

15.1

CHOICE OF LAW

64

 

15.2

CONSENT TO JURISDICTION

64

 

15.3

WAIVER OF JURY TRIAL

64



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iv

[image77.gif]

EXHIBITS

EXHIBIT A

COMPLIANCE CERTIFICATE

EXHIBIT B

ASSIGNMENT AGREEMENT

EXHIBIT C

NOTE

EXHIBIT D

FORM OF INCREASE NOTICE

EXHIBIT E

FORM OF EXTENSION NOTICE

SCHEDULES

SCHEDULE 1

PRICING SCHEDULE

SCHEDULE 2

COMMITMENTS AND PRO RATA SHARES

SCHEDULE 3

SIGNIFICANT SUBSIDIARIES

SCHEDULE 4

LIENS

SCHEDULE 5

INTENTIONALLY OMITTED

SCHEDULE 6

INTENTIONALLY OMITTED

SCHEDULE 7

INTENTIOINALLY OMITTED

SCHEDULE 8

EXISTING LETTERS OF CREDIT



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

[image77.gif]

AMENDED AND RESTATED CREDIT AGREEMENT

          This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 2, 2007,
is among Pepco Holdings, Inc. ("PHI"), Potomac Electric Power Company ("PEPCO"),
Delmarva Power & Light Company ("DPL"), Atlantic City Electric Company ("ACE"
and, together with PHI, PEPCO and DPL, each a "Borrower" and collectively the
"Borrowers"), various financial institutions (together with their respective
successors and assigns and any financial institution that becomes party hereto
pursuant to Sections 2.2 or 2.4 hereof, each a "Lender" and collectively the
"Lenders"), Citicorp USA, Inc., as Syndication Agent, and Wachovia Bank,
National Association, as administrative agent.

          Each Borrower is party to that certain Credit Agreement, dated as of
May 5, 2005 (as amended by the First Amendment dated as of April 11, 2006, the
"Existing Credit Agreement"), by and among the Borrowers, the lenders party
thereto, Citicorp USA, Inc., as syndication agent and Wachovia Bank, National
Association, as administrative agent.

          The Borrowers have requested, and the Lenders have agreed, to amend
and restate the Existing Credit Agreement on the terms and conditions of this
Agreement.

          The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          1.1.     Definitions. As used in this Agreement:

          "ACE" is defined in the preamble.

          "ACE Sublimit" means, at any time, the lesser of (a) $500,000,000, as
such amount is (i) increased from time to time pursuant to Section 2.2 or
(ii) reduced from time to time pursuant to Section 2.7 and (b) the maximum
amount of short-term debt that ACE is authorized to have outstanding by
Applicable Governmental Authorities minus any other applicable short-term debt
of ACE.

          "Administrative Questionnaire" means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Lender and
furnished to the Agent in connection with this Agreement.

          "Advance" means a borrowing hereunder (i) made by the Lenders on the
same Borrowing Date or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Revolving Loans of the same Type made to the same Borrower
and, in the case of Eurodollar Loans, for the same Interest Period. "Advance"
shall include the borrowing of Swingline Loans.

          "Affected Lender" is defined in Section 3.7.




[image77.gif]

          "Affiliate" of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person
owns 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.
For purposes of Section 5.20, no person shall be an "Affiliate" of PHI solely by
reason of owning less than a majority of any class of voting securities of PHI.

          "Agent" means Wachovia in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.

          "Aggregate Commitment" means the aggregate of the Commitments of all
the Lenders, (a) as increased from time to time pursuant to Section 2.2 or (b)
as reduced from time to time pursuant to the terms hereof.

          "Agreement" means this Credit Agreement as amended, restated,
supplemented or otherwise modified from time to time.

          "Agreement Accounting Principles" means generally accepted accounting
principles as in effect from time to time, applied, with respect to each
Borrower, in a manner consistent with that used in preparing such Borrower's
financial statements referred to in Section 5.4.

          "Alternate Base Rate" means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 0.5%.

          "Alternate LC Issuer" means, with respect to Letters of Credit issued
hereunder after the Closing Date, any Lender other than Wachovia that issues a
Letter of Credit upon the request of any Borrower, which Lender is reasonably
acceptable to the Agent.

          "Applicable Governmental Authorities" means, with respect to any
Borrower, the FERC, the SEC and any other federal or state governmental
authority that has the power to regulate the amount, terms or conditions of
short-term debt of such Borrower.

          "Applicable Margin" means, with respect to Eurodollar Advances to any
Borrower at any time, the percentage rate per annum which is applicable at such
time with respect to Eurodollar Advances to such Borrower in accordance with the
provisions of the Pricing Schedule, subject to the provisions of Section 2.22
with respect to the Term Loans.

          "Arranger" means each of Wachovia Capital Markets, LLC and Citigroup
Global Markets Inc. and their respective successors, in each case in its
capacity as a Joint Lead Arranger and Joint Book Runner.

          "Assignment Agreement" means an agreement substantially in the form of
Exhibit B.



2

[image77.gif]

          "Authorized Officer" means, with respect to any Borrower, any of the
President, any Vice President, the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of such Borrower, acting singly.

          "Borrower" is defined in the preamble.

          "Borrowing Date" means a date on which an Advance is made hereunder.

          "Borrowing Notice" is defined in Section 2.10.

          "Business Day" means (i) with respect to any borrowing, payment or
rate selection of Eurodollar Advances, a day (other than a Saturday or Sunday)
on which banks generally are open in Charlotte and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Charlotte for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.

          "Capitalized Lease" of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

          "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

          "Change in Control" means an event or series of events by which (a)
any Person, or two or more Persons acting in concert, acquire beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of 30% or more (by number of votes) of the outstanding
shares of Voting Stock of PHI; or (b) individuals who on the Closing Date were
directors of PHI (the "Approved Directors") shall cease for any reason to
constitute a majority of the board of directors of PHI; provided that any
individual becoming a member of such board of directors subsequent to such date
whose election or nomination for election by PHI's shareholders was approved by
a majority of the Approved Directors shall be deemed to be an Approved Director,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person, or
two or more Persons acting in concert, other than a solicitation for the
election of one or more directors by or on behalf of the board of directors.

          "Closing Date" means the date on which all conditions precedent to the
execution and delivery of this Agreement by the parties have been satisfied.

          "Code" means the Internal Revenue Code of 1986.

          "Commitment" means, for each Lender, the obligation of such Lender to
make Revolving Loans, to participate in Swingline Loans and participate in
Letters of Credit, in an aggregate

3
[image77.gif]

amount not exceeding the amount set forth on Schedule 2 or as set forth in any
Assignment Agreement relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

          

"Consent Date" is defined in Section 2.4.

          

"Consenting Lender" is defined in Section 2.4.

          

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation of such other Person or,
if such amount is not stated or is indeterminable, the maximum reasonably
anticipated liability of such Person in respect thereof.

          

"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with any Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

          

"Conversion/Continuation Notice" is defined in Section 2.11.

          

"Credit Extension" means the making of an Advance or the issuance of, or
extension of the expiry date for or increase in the amount of, a Letter of
Credit.

          

"Default" means an event described in Article VII.

          

"DPL" is defined in the preamble.

          

"DPL Sublimit" means, at any time, the lesser of (a) $500,000,000, as such
amount is (i) increased from time to time pursuant to Section 2.2 or (ii)
reduced from time to time pursuant to Section 2.7 and (b) the maximum amount of
short-term debt that DPL is authorized to have outstanding by Applicable
Governmental Authorities minus any other applicable short-term debt of DPL.

          

"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing,

4

[image77.gif]

distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

          

"ERISA" means the Employee Retirement Income Security Act of 1974.

          

"Eurodollar Advance" means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the applicable Eurodollar Rate or, if such
Advance is a Swingline Loan, the Eurodollar Market Index Rate.

          

"Eurodollar Base Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers' Association Interest
Settlement Rate for deposits in U.S. dollars appearing on Reuters Screen FRBD as
of 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that (i) if Reuters Screen FRBD is not available to the Agent for any reason,
the applicable Eurodollar Base Rate for the relevant Interest Period shall
instead be the applicable British Bankers' Association Interest Settlement Rate
for deposits in U.S. dollars as reported by any other generally recognized
financial information service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period, and (ii) if no such British Bankers' Association Interest
Settlement Rate is available to the Agent, the applicable Eurodollar Base Rate
for the relevant Interest Period shall instead be the rate determined by the
Agent to be the rate at which Wachovia or one of its Affiliate banks offers to
place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of Wachovia's
relevant Eurodollar Loan and having a maturity equal to such Interest Period.

          

"Eurodollar Loan" means a Loan which, except as otherwise provided in Section
2.13, bears interest at the applicable Eurodollar Rate or, if such Loan is a
Swingline Loan, the Eurodollar Market Index Rate.

          

"Eurodollar Market Index Rate" means, with respect to a Swingline Loan, for any
day, the sum of (i) the quotient of (a) the Eurodollar Base Rate for an Interest
Period of one (1) month, divided by (b) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period, plus (ii) the
Applicable Margin.

          

"Eurodollar Rate" means, with respect to a Eurodollar Advance (other than a
Swingline Loan) for the relevant Interest Period, the sum of (i) the quotient of
(a) the Eurodollar Base Rate applicable to such Interest Period, divided by (b)
one minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) the Applicable Margin.

          

"Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation, each Issuer, the Swingline Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it, by (i) the
jurisdiction under the laws of which such Lender, such Issuer, the Swingline
Lender or the Agent is incorporated or organized or (ii) the jurisdiction in
which such Lender's, such Issuer's, the Swingline Lender's or the Agent's
principal executive office or such Lender's applicable Lending Installation is
located.

5

[image77.gif]

          

"Existing Credit Agreement" is defined in the preamble.

          

"Existing Letters of Credit" means the letters of credit listed on Schedule 8.

          

"Extension Date" is defined in Section 2.4.

          

"Extension Notice" is defined in Section 2.4.

          

"Facility Fee Rate" means, at any time for any Borrower, the "Facility Fee Rate"
applicable for such Borrower at such time in accordance with the provisions of
the Pricing Schedule.

          

"Facility Termination Date" means, with respect to any Borrower, May 5, 2012, as
such date may be extended from time to time pursuant to Section 2.4, or any
earlier date on which such Borrower's Sublimit is reduced to zero or the
obligations of the Lenders to make Credit Extensions to such Borrower is
terminated pursuant to Section 8.1.

          

"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m.
(Charlotte time) on such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by the Agent in its
sole discretion.

          

"FERC" means the Federal Energy Regulatory Commission.

          

"Floating Rate Advance" means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the Alternate Base Rate.

          

"Floating Rate Loan" means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Alternate Base Rate.

          

"FRB" means the Board of Governors of the Federal Reserve System and any
successor thereto.

          

"Granting Lender" is defined in Section 12.5.

          

"Hybrid Securities" means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by any
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interest of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by such
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A)



6

[image77.gif]

subordinated debt of such Borrower or a Subsidiary of such Borrower, and (B)
payments made from time to time on the subordinated debt.

          "Increase Notice" is defined in Section 2.2.

          "Indebtedness" of a Person means, without duplication, such Person's
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person's business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances or similar instruments, (v) obligations of such Person
to purchase accounts, securities or other Property arising out of or in
connection with the sale of the same or substantially similar accounts,
securities or Property, (vi) Capitalized Lease Obligations, (vii) net
liabilities under interest rate swap, exchange or cap agreements, obligations or
other liabilities with respect to accounts or notes, (viii) obligations under
any Synthetic Lease which, if such Synthetic Lease were accounted for as a
Capitalized Lease, would appear on a balance sheet of such Person, (ix) unpaid
reimbursement obligations in respect of letters of credit issued for the account
of such Person and (x) Contingent Obligations in respect of Indebtedness of the
types described above.

          "Intangible Transition Property" means assets described as "bondable
transition property" in the New Jersey Transition Bond Statute.

          "Interest Period" means, with respect to a Eurodollar Advance (other
than a Swingline Loan), a period of one, two, three or six months commencing on
a Business Day selected by the applicable Borrower pursuant to this Agreement.
Such Interest Period shall end on the day which corresponds numerically to such
date one, two, three or six months thereafter, provided that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day. No Borrower may select an Interest Period which ends
after the scheduled Facility Termination Date or the Term Loan Maturity Date.

          "Issuer" means (a) with respect to Letters of Credit issued hereunder
after the Closing Date, either Wachovia or any Alternate LC Issuer, in its
capacity as issuer of such Letters of Credit and (b) with respect to the
Existing Letters of Credit, the issuer of such Existing Letters of Credit as set
forth on Schedule 8, which such Existing Letters of Credit may be replaced or
renewed with Letters of Credit issued by Wachovia or an Alternate LC Issuer.

          "LC Fee Rate" means, at any time for any Borrower, the "LC Fee Rate"
applicable for such Borrower at such time in accordance with the provisions of
the Pricing Schedule.

          "LC Obligations" means, with respect to any Borrower at any time, the
sum, without duplication, of (a) the aggregate undrawn stated amount of all
Letters of Credit issued for the


7

[image77.gif]

account of such Borrower at such time plus (b) the aggregate unpaid amount of
all Reimbursement Obligations of such Borrower at such time.

          "Lender" is defined in the preamble.

          "Lending Installation" means, with respect to a Lender, the office,
branch, subsidiary or affiliate of such Lender specified as such in its
Administrative Questionnaire or otherwise selected by such Lender pursuant to
Section 2.19.

          "Letter of Credit" means any letter of credit issued pursuant to
Section 2.21.1 and any Existing Letter of Credit.

          "Letter of Credit Application" is defined in Section 2.21.3.

          "Letter of Credit Payment Date" is defined in Section 2.21.5.

          "Letter of Credit Sublimit" means the amount of the Aggregate
Commitment.

          "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, but
excluding the interest of a lessor under any operating lease).

          "Loans" means the collective reference to the Revolving Loans, the
Term Loans and the Swingline Loans.

          "Loan Documents" means this Agreement, the Notes, the Letters of
Credit and the Letter of Credit Applications.

          "Material Adverse Effect" means, with respect to any Borrower, a
material adverse effect on (i) the business, Property, financial condition or
results of operations of such Borrower and its Subsidiaries taken as a whole,
(ii) the ability of such Borrower to perform its obligations under the Loan
Documents or (iii) the validity or enforceability of any of the Loan Documents
to which such Borrower is a party or the rights or remedies of the Agent, the
Issuers, the Swingline Lender or the Lenders against such Borrower thereunder;
provided that in no event shall any Permitted PEPCO Asset Sale, Permitted ACE
Asset Sale, Permitted PHI Asset Sale or Permitted DPL Asset Sale, individually
or in the aggregate, be deemed to cause or result in a Material Adverse Effect.

          "Material Indebtedness" is defined in Section 7.5.

          "Maturity Date" means, with respect to any Borrower, the scheduled
Facility Termination Date for such Borrower, as such date may be extended from
time to time pursuant to Section 2.4, or such earlier date on which the
Obligations of such Borrower become due and payable pursuant to Section 8.1.




8

[image77.gif]

          "Mirant Share Disposition" means the sale by PEPCO to one or more
banks of up to 18 million Mirant Shares, pursuant to the terms of that certain
Settlement Agreement and Release, dated of May 30, 2006, as amended from time to
time, between PEPCO, PHI, Mirant Corporation and certain affiliates of PHI and
Mirant Corporation.

          "Mirant Shares" means shares of common stock of Mirant Corporation.

          "Modify" and "Modification" are defined in Section 2.21.1.

          "Moody's" means Moody's Investors Service, Inc.

          Multiemployer Plan" means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which any Borrower or any other
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

          "Net Worth" means, with respect to any Borrower at any time, the sum,
without duplication, at such time of (a) such Borrower's stockholders' equity
plus (b) all Preferred Stock of such Borrower (excluding any Preferred Stock
which is mandatorily redeemable on or prior to the scheduled Facility
Termination Date or the Term Loan Maturity Date, as the case may be).

          "New Jersey Transition Bond Statute" means the New Jersey Electric
Discount and Energy Corporation Act as in effect on the date hereof.

          "Non-Consenting Lender" is defined in Section 2.4.

          "Nonrecourse Indebtedness" means, with respect to a Borrower,
Indebtedness of such Borrower or any Subsidiary of such Borrower (excluding
Nonrecourse Transition Bond Debt) secured by a Lien on the Property of such
Borrower or such Subsidiary, as the case may be, the sole recourse for the
payment of which is such Property and where neither PHI nor any of its
Subsidiaries is liable for any deficiency after the application of the proceeds
of such Property.

          "Nonrecourse Transition Bond Debt" means obligations evidenced by
Transition Bonds rated investment grade or better by S&P or Moody's,
representing a securitization of Intangible Transition Property as to which
obligations no Borrower nor any Subsidiary of a Borrower (other than a Special
Purpose Subsidiary) has any direct or indirect liability (whether as primary
obligor, guarantor, surety, provider of collateral security, through a put
option, asset repurchase agreement, capital maintenance agreement or debt
subordination agreement, or through any other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any such
obligation in whole or in part), except for liability to repurchase Intangible
Transition Property conveyed to the securitization vehicle, on terms and
conditions customary in receivables securitizations, in the event such
Intangible Transition Property violates representations and warranties of scope
customary in receivables securitizations.

          "Non-U.S. Lender" is defined in Section 3.5(iv).

          "Note" means any promissory note substantially in the form of Exhibit
C issued at the request of a Lender or the Swingline Lender pursuant to Section
2.15.


9

[image77.gif]

          "Obligations" means, with respect to any Borrower, all unpaid
principal of the Loans to such Borrower, all Reimbursement Obligations of such
Borrower, all accrued and unpaid interest on such Loans and Reimbursement
Obligations, all accrued and unpaid fees payable by such Borrower and all
expenses, reimbursements, indemnities and other obligations payable by such
Borrower to the Agent, any Issuer, the Swingline Lender, any Lender or any other
Indemnified Party arising under any Loan Document.

          "OFAC" means the U.S. Department of the Treasury's Office of Foreign
Assets Control.

          "Other Taxes" is defined in Section 3.5(ii).

          "Outstanding Credit Extensions" means, with respect to any Borrower,
the sum of the aggregate principal amount of all outstanding Loans to such
Borrower plus all LC Obligations of such Borrower.

          "Participants" is defined in Section 12.2.1.

          "Payment Date" means the last Business Day of each March, June,
September and December.

          "PBGC" means the Pension Benefit Guaranty Corporation, or any
successor thereto.

          "PCI" means Potomac Capital Investment Corporation.

          "PEPCO" is defined in the preamble.

          "PEPCO Sublimit" means, at any time, the lesser of (a) $500,000,000,
as such amount is (i) increased from time to time pursuant to Section 2.2 or
(ii) reduced from time to time pursuant to Section 2.7 and (b) the maximum
amount of short-term debt that PEPCO is authorized to have outstanding by
Applicable Governmental Authorities minus any other applicable short-term debt
of PEPCO.

          "Permitted ACE Asset Sale" means the sale of the capital stock or
assets of any Subsidiary of ACE other than a Significant Subsidiary of ACE,
provided that the fair market value of all such sales shall not exceed
$10,000,000 in the aggregate during the term of this Agreement.

          "Permitted ACE Liens" means the Lien of the Mortgage and Deed of Trust
dated January 15, 1937 between ACE and The Bank of New York.

          "Permitted DPL Asset Sale" means the sale of the capital stock or
assets of any Subsidiary of DPL other than a Significant Subsidiary of DPL,
provided that the fair market value of all such sales shall not exceed
$10,000,000 in the aggregate during the term of this Agreement.

"Permitted DPL Liens" means the Lien of the Mortgage and Deed of Trust dated
October 1, 1943 between DPL and JPMorgan Chase Bank (formerly known as The Chase
Manhattan Bank), as trustee.



10

[image77.gif]

          "Permitted PEPCO Asset Sale" means the Mirant Share Disposition.

          "Permitted PEPCO Liens" means (a) the Lien of the Mortgage and Deed of
Trust dated July 1, 1936 from PEPCO to The Bank of New York; (b) the Lien
created by the $152,000,000 sale/leaseback on November 30, 1994 of PEPCO's
control center; and (c) any Lien granted by PEPCO on the Mirant Shares in
connection with the Mirant Share Disposition.

          "Permitted PHI Asset Sale" means the sale of (a) the centralized steam
and chilled water production facility located on an approximately three-quarter
acre site on the northeastern corner of the intersection of Atlantic and Ohio
Avenues in Atlantic City, New Jersey and related distribution facilities; (b)
ownership interests in cross-border leveraged leases and related assets owned by
PCI and its Subsidiaries in an aggregate amount not exceeding a book value of
$200,000,000; and (c) any Permitted ACE Asset Sale, Permitted DPL Asset Sale or
Permitted PEPCO Asset Sale.

          "Permitted PHI Liens" means (a) Liens on assets of Conectiv Energy
Supply, Inc. or any other Subsidiary of PHI (other than a Subsidiary Borrower or
any Subsidiary thereof) which is engaged primarily in the energy trading
business (a "Trading Subsidiary") to secure obligations arising under energy
trading agreements entered into in the ordinary course of business consistent
with the past practice of DPL prior to September of 1999 and Liens on cash
collateral to secure guaranties by PHI of the obligations of any Trading
Subsidiary under such energy trading agreements, provided that the aggregate
amount of all such cash collateral granted by PHI shall not at any time exceed
$100,000,000; (b) Liens on the interests of (i) Conectiv Services, Inc., or any
other Subsidiary of PHI (other than a Subsidiary Borrower or any Subsidiary
thereof) which may hereafter own the stock of CTS (the "CTS Parent"), in the
capital stock of Conectiv Thermal Systems, Inc. ("CTS"), (ii) CTS in Atlantic
Jersey Thermal Systems, Inc. ("AJTS"), Thermal Energy Limited Partnership I
("TELP I") and ATS Operating Services, Inc. and (iii) AJTS in TELP I, in each
case securing Indebtedness of CTS for which neither PHI nor any of its
Subsidiaries (other than CTS and its Subsidiaries and, solely with respect to
the pledge of its interest in the capital stock of CTS, the CTS Parent) has any
liability (contingent or otherwise); (c) Liens granted by a bankruptcy remote
Subsidiary (the "SPV") of PHI to facilitate a structured financing in an amount
not exceeding $200,000,000; (d) Liens on the stock or assets of one or more
Subsidiaries of PHI, other than PEPCO, DPL or ACE, in favor of the SPV; and
(e) Liens on the assets of Conectiv Pennsylvania Generation, LLC ("CPG") and/or
on the capital stock of CPG, or its successor, to finance the development and
construction of a mid-merit electric generating facility in the State of
Pennsylvania (the "CPG Project"), provided that (i) the aggregate principal
amount of the Indebtedness secured by such Liens shall not exceed $400,000,000
and (ii) such Liens (other than Liens granted by CPG and its Subsidiaries) shall
only be granted on assets related to the CPG Project.

          "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

          "PHI" is defined in the preamble.



11

[image77.gif]

          "PHI Sublimit" means, at any time, the lesser of (a) $875,000,000, as
such amount is (i) increased from time to time pursuant to Section 2.2 or (ii)
reduced from time to time pursuant to Section 2.7 and (b) the maximum amount of
short-term debt that PHI is authorized to have outstanding by Applicable
Governmental Authorities minus any other applicable short-term debt of PHI.

          "Plan" means an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code as to which any Borrower or any other member of the Controlled Group
may have any liability.

          "Preferred Stock" means, with respect to any Person, equity interests
issued by such Person that are entitled to a preference or priority over any
other equity interests issued by such Person upon any distribution of such
Person's property and assets, whether by dividend or upon liquidation.

          "Pricing Schedule" means Schedule 1 hereto.

          "Prime Rate" means a rate per annum equal to the prime rate of
interest publicly announced by Wachovia or by its parent, Wachovia Corporation,
from time to time, changing when and as such prime rate changes. The Prime Rate
is an index or base rate and shall not necessarily be the lowest or best rate
charged to its customers or other banks.

          "Property" of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

          "Prior Facility Termination Date" is defined in Section 2.4.

          "Pro Rata Share" means, with respect to any Lender, the percentage
which such Lender's Commitment constitutes of the Aggregate Commitment (and/or,
to the extent the Commitments have terminated, the percentage which such
Lender's Revolving Loans, participation in Swingline Loans and participation in
LC Obligations constitutes of the aggregate principal amount of all Loans and LC
Obligations). The initial Pro Rata Share of each Lender is set forth on Schedule
2.

          "Public Reports" means (a) in the case of PEPCO, its annual report on
Form 10-K for the year ended December 31, 2006; (b) in the case of DPL, its
annual report on Form 10-K for the year ended December 31, 2006; (c) in the case
of ACE, its annual report on Form 10-K for the year ended December 31, 2006; and
(d) in the case of PHI, its annual report on Form 10-K for the year ended
December 31, 2006 and its current reports on Form 8-K filed with the SEC on
January 10, 2007, March 1, 2007, March 22, 2007, March 29, 2007 and April 27,
2007 (with respect to each report filed on such day).

          "Purchasers" is defined in Section 12.3.1.

          "Reimbursement Obligations" means, with respect to any Borrower at any
time, the aggregate amount of all obligations of such Borrower then outstanding
under Section 2.21.6 to reimburse any Issuer for amounts paid by such Issuer in
respect of one or more drawings under Letters of Credit.

12

[image77.gif]

          "Reportable Event" means a reportable event, as defined in Section
4043 of ERISA, with respect to a Plan, excluding, however, such events as to
which the PBGC has by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event,
provided that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or Section 412(d) of the Code.

          "Requested Commitment Increase" is defined in Section 2.2.

          "Required Lenders" means Lenders in the aggregate having more than 50%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated
or after the Term-Out Effective Date, Lenders in the aggregate holding more than
50% of the aggregate unpaid principal amount of the Outstanding Credit
Extensions to all Borrowers.

          "Reserve Requirement" means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D of the FRB on
Eurocurrency liabilities.

          "Revolving Loan" means, with respect to a Lender, any revolving loan
made by such Lender pursuant to Article II (or any conversion or continuation
thereof), but excluding any Swingline Loan.

          "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

          "SEC" means the Securities and Exchange Commission.

          "Securitization Transaction" means any sale, assignment or other
transfer by a Borrower or a Subsidiary thereof of accounts receivable or other
payment obligations owing to such Borrower or such Subsidiary or any interest in
any of the foregoing, together in each case with any collections and other
proceeds thereof, any collection or deposit accounts related thereto, and any
collateral, guaranties or other property or claims in favor of such Borrower or
such Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.

          "Significant Subsidiary" means, with respect to any Borrower, a
"significant subsidiary" (as defined in Regulation S-X of the SEC as in effect
on the date of this Agreement) of such Borrower; provided that each of PEPCO,
DPL and ACE shall at all times be a Significant Subsidiary of PHI.

          "Single Employer Plan" means, with respect to a Borrower, a Plan
maintained by such Borrower or any member of the Controlled Group for employees
of such Borrower or any member of the Controlled Group.

          "SPC" is defined in Section 12.5.

          "SPV" is defined in the definition of Permitted PHI Liens.

13
[image77.gif]

          "Special Purpose Subsidiary" means a direct or indirect wholly owned
corporate Subsidiary of ACE, substantially all of the assets of which are
Intangible Transition Property and proceeds thereof, formed solely for the
purpose of holding such assets and issuing Transition Bonds and, which complies
with the requirements customarily imposed on bankruptcy-remote corporations in
receivables securitizations.

          "Sublimit" means each of the PHI Sublimit, the PEPCO Sublimit, the DPL
Sublimit and the ACE Sublimit.

          "Sublimit Percentage" means, with respect to any Subsidiary Borrower,
the percentage which such Subsidiary Borrower's Sublimit is of the aggregate
amount of the Sublimits of all Subsidiary Borrowers (without regard to the
Subsidiary Borrower Sublimit).

          "Subsidiary" of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.

          "Subsidiary Borrower" means each of PEPCO, DPL and ACE; and
"Subsidiary Borrowers" means all of the foregoing.

          "Subsidiary Borrower Sublimit" means the lesser of (a) $625,000,000,
as such amount is (i) increased from time to time pursuant to Section 2.2 or
(ii) reduced from time to time pursuant to Section 2.7; and (b) the sum of the
Sublimits of all Subsidiary Borrowers.

          "Substantial Portion" means, at any time with respect to the Property
of any Person, Property which represents more than 10% of the consolidated
assets of such Person and its Subsidiaries as shown in the consolidated
financial statements of such Person and its Subsidiaries as at the last day of
the preceding fiscal year of such Person.

          "Swingline Lender" means Wachovia in its capacity as swingline lender
hereunder.

          "Swingline Loan" means any swingline loan made by the Swingline Lender
to any Borrower pursuant to Section 2.1(b).

          "Swingline Sublimit" means the lesser of (a) $150,000,000 and (b) the
Aggregate Commitment. The Swingline Sublimit is part of, and not in addition to,
the Aggregate Commitment.

          "Synthetic Lease" means (a) a so-called synthetic, off-balance sheet
or tax retention lease or (b) any other agreement pursuant to which a Person
obtains the use or possession of property and which creates obligations that do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).



14

[image77.gif]

          "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing which arise from or relate to any payment made
hereunder or under any Note or Letter of Credit Application, but excluding
Excluded Taxes and Other Taxes.

          "Term Loan Maturity Date" means, upon the exercise of the Term-Out,
the one year anniversary of the Facility Termination Date or such earlier date
on which the Obligations of the Borrowers become due and payable pursuant to
Section 8.1.

          "Term Loans" is defined in Section 2.22.

          "Term-Out" means the conversion of Revolving Loans to Term Loans
pursuant to Section 2.22.

          "Term-Out Effective Date" means the Facility Termination Date in
effect at the time the Borrowers notify the Agent of their election to exercise
the Term-Out.

          "Total Capitalization" means, with respect to any Borrower at any
time, the sum of the Total Indebtedness of such Borrower plus the Net Worth of
such Borrower, each calculated at such time.

          "Total Indebtedness" means, with respect to any Borrower at any time,
all Indebtedness of such Borrower and its Subsidiaries at such time determined
on a consolidated basis in accordance with Agreement Accounting Principles,
excluding, to the extent otherwise included in Indebtedness of such Borrower or
any of its Subsidiaries, (a) any Nonrecourse Transition Bond Debt; (b) to the
extent it constitutes Nonrecourse Indebtedness, any Indebtedness secured by
liens described in clause (e) of the definition of Permitted PHI Liens; (c) any
other Nonrecourse Indebtedness of PHI and its Subsidiaries (excluding any
Subsidiary Borrower and its Subsidiaries) to the extent that the aggregate
amount of such Nonrecourse Indebtedness does not exceed $200,000,000; and (d)
all Indebtedness of PCI and, without duplication, of PHI the proceeds of which
were used to make loans or advances to PCI, in an aggregate amount not exceeding
the lesser of (i) the fair market value of the equity collateral accounts in
PCI's energy leveraged lease portfolio or (ii) $700,000,000.

          "Transferee" is defined in Section 12.4.

          "Transition Bonds" means bonds described as "transition bonds" in the
New Jersey Transition Bond Statute.

          "Type" means, with respect to any Advance, its nature as a Floating
Rate Advance or a Eurodollar Advance.

          "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

          "Utilization Fee Rate" means, at any time for any Borrower, the
"Utilization Fee Rate" applicable for such Borrower at such time in accordance
with the Pricing Schedule.



15

[image77.gif]

          "Voting Stock" means, with respect to any Person, voting stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

          "Wachovia" means Wachovia Bank, National Association, a national
banking association, and its successors.

 

1.2     Interpretation.

 

          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.

 

          (b) Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

          (c) The term "including" is not limiting and means "including without
limitation."

 

          (d) In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding", and the word "through" means "to and
including."

 

          (e) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement; and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.

 

          (f) Unless otherwise expressly provided herein, references herein
shall be references to Eastern time (daylight or standard as applicable).

 

1.3     Accounting.

 

          (a) Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, except that
any calculation or determination which is to be made on a consolidated basis
shall be made for the applicable Borrower and all of its Subsidiaries, including
those Subsidiaries of such Borrower, if any, which are unconsolidated on such
Borrower's audited financial statements.

 

          (b) If at any time any change in Agreement Accounting Principles would
affect the computation of any financial ratio or requirement set forth herein
with respect to any Borrower and either such Borrower or the Required Lenders
shall so request, the Agent, the Lenders and such Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in

16

[image77.gif]

 

Agreement Accounting Principles (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with Agreement Accounting Principles as in
effect prior to such change and (ii) such Borrower shall provide to the Agent
and the Lenders financial statements and other documents required under this
Agreement setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in Agreement
Accounting Principles.

ARTICLE II

THE CREDITS

 

2.1     Commitments.

 

          (a)     Revolving Loans. Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Loans to any
Borrower, to participate in Swingline Loans made to any Borrower and to
participate in Letters of Credit issued upon the request of any Borrower, in
amounts not to exceed in the aggregate at any one time outstanding the amount of
such Lender's Commitment; provided that (i) the aggregate principal amount of
all Revolving Loans by such Lender to any Borrower shall not exceed such
Lender's Pro Rata Share of the aggregate principal amount of all Revolving Loans
to such Borrower; (ii) such Lender's participation in Letters of Credit issued
for the account of any Borrower shall not exceed such Lender's Pro Rata Share of
all LC Obligations of such Borrower; (iii) such Lender's participation in
Swingline Loans to any Borrower shall not exceed such Lender's Pro Rata Share of
all Swingline Loans to such Borrower; (iv) the Outstanding Credit Extensions to
PHI shall not at any time exceed the PHI Sublimit; (v) the Outstanding Credit
Extensions to PEPCO shall not at any time exceed the PEPCO Sublimit; (vi) the
Outstanding Credit Extensions to DPL shall not at any time exceed the DPL
Sublimit; (vii) the Outstanding Credit Extensions to ACE shall not at any time
exceed the ACE Sublimit; (viii) the Outstanding Credit Extensions to all
Subsidiary Borrowers collectively shall not at any time exceed the Subsidiary
Borrower Sublimit; and (ix) the LC Obligations of all Borrowers collectively
shall not at any time exceed the Letter of Credit Sublimit. Within the foregoing
limits, each Borrower may from time to time borrow, prepay pursuant to Section
2.9 and reborrow hereunder prior to the Facility Termination Date for such
Borrower.

 

 

(b)     Swingline Loans.

 

 

          (i)    Subject to the terms and conditions set forth in this
Agreement, the Swingline Lender agrees to make Swingline Loans to any Borrower
from time to time from the Closing Date through, but not including, the Facility
Termination Date; provided, that (A) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the Swingline Sublimit and (B) no such Swingline Loans shall be made
or remain outstanding during the Term-Out. To request a Swingline Loan, the
Borrower shall  notify  the Agent in accordance with Section 2.10 hereof. The
Borrowers

17
[image77.gif]

   

shall be entitled to borrow, repay and reborrow Swingline Loans in accordance
with the terms and subject to the conditions of this Agreement.

   

          (ii)     The Swingline Lender may, at any time and from time to time,
give written notice to the Agent (a "Swingline Borrowing Notice"), on behalf of
the applicable Borrower (and each Borrower hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), requesting that the Lenders
(including the Swingline Lender) make Revolving Loans to such Borrower in an
amount equal to the unpaid principal amount of any Swingline Loan. The Swingline
Borrowing Notice shall include the information with respect to each Revolving
Loan set forth in Section 2.10. The Swingline Lender shall provide a copy of any
such notice to the applicable Borrower. Each Lender shall make a Revolving Loan
in same day funds in an amount equal to its respective Pro Rata Share of
Revolving Loans as required to repay the Swingline Loan outstanding to the
Swingline Lender promptly upon receipt of a Swingline Borrowing Notice but in no
event later than 1:00 p.m. on the next succeeding Business Day after such
Swingline Borrowing Notice is received. On the date of such Revolving Loan, the
Swingline Loan (including the Swingline Lender's Pro Rata Share thereof, in its
capacity as a Lender) shall be deemed to be repaid with the proceeds thereof and
shall thereafter be reflected as a Revolving Loan on the books and records of
the Agent. No Lender's obligation to fund its respective Pro Rata Share of a
Swingline Loan shall be affected by any other Lender's failure to fund its Pro
Rata Share of any Swingline Loan, nor shall any Lender's Pro Rata Share be
increased as a result of any such failure of any other Lender to fund its Pro
Rata Share of any Swingline Loan.

   

          (iii)     If not repaid earlier, each Borrower shall pay to the
Swingline Lender the amount of each Swingline Loan within seven days of receipt
of such Swingline Loan. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of any Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective Pro
Rata Share (unless the amounts so recovered by or on behalf of such Borrower
pertain to a Swingline Loan extended after the occurrence and during the
continuance of a Default of which the Agent has received notice in the manner
required pursuant to Section 10.9 and which such Event of Default has not been
waived pursuant to the terms hereof).

   

          (iv)        Each Lender acknowledges and agrees that its obligation to
repay Swingline Loans in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV.  Further, each Lender agrees and acknowledges that if prior to the
repayment of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 7.6 or 7.7 shall have occurred, or if a
Revolving Loan may not be (as determined in the reasonable discretion of the
Agent), or is not, made in  accordance with the foregoing provisions, each
Lender will, on the date the

18
[image77.gif]

   

applicable Revolving Loan would have been made, purchase an undivided
participating interest in such Swingline Loan in an amount equal to its Pro Rata
Share of the aggregate amount of such Swingline Loan. Each Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its participation and upon receipt thereof the Swingline Lender
will deliver to such Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the Swingline Lender has received from any Lender such Lender's
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such Lender
(including pursuant to a participation made by the Swingline Lender) its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's
participating interest was outstanding and funded).

 

2.2     Increase in Commitments.

 

          (a)     At any time prior to the Facility Termination Date, the
Borrowers shall have the ability, in consultation with the Agent and through
written notice to the Agent, substantially in the form of Exhibit D (the
"Increase Notice"), to request increases in the Aggregate Commitment (each, a
"Requested Commitment Increase"); provided that (i) no Lender shall have any
obligation to participate in any Requested Commitment Increase, (ii) the
aggregate principal amount of all such increases shall not exceed $500,000,000,
(iii) each such Requested Commitment Increase shall be in a minimum principal
amount of $50,000,000 or, if less, the maximum remaining amount permitted
pursuant to clause (ii) above, (iv) any such increase shall be allocated among
the PHI Sublimit and the Subsidiary Borrower Sublimit as directed by PHI,
provided that in no event shall the PHI Sublimit be increased in excess of
$1,250,000,000, and (v) no Default or Unmatured Default shall have occurred and
be continuing or would result from the proposed Requested Commitment Increase.
Any increase in the Subsidiary Borrower Sublimit pursuant to this Section 2.2(a)
shall result in a percentage increase in each of the ACE Sublimit, the DPL
Sublimit and the PEPCO Sublimit, respectively, equal to the percentage increase
in the Subsidiary Borrower Sublimit.

 

          (b)     The Agent shall promptly give notice of such Requested
Commitment Increase to the Lenders. Each Lender shall notify the Agent within
ten (10) Business Days (or such longer period of time which may be agreed upon
by the Agent and the Borrowers and communicated to the Lenders) from the date of
delivery of such notice to the Lenders whether or not it offers to increase its
Commitment and, if so, by what amount. Any Lender not responding within such
time period shall be deemed to have declined to offer to increase its
Commitment. The Agent shall notify the Borrowers of the  Lenders' responses to
each request made hereunder. The Borrowers shall have the right at their sole
discretion to accept or reject in whole or in part any offered Commitment
increase or at their own expense to solicit a Commitment from any third party
financial institution reasonably acceptable to the Agent. Any such financial
institution (if not already a Lender hereunder) shall become a party to this
Agreement, as

19
[image77.gif]

 

a Lender pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Agent and the Borrowers.

 

          (c)     Upon the completion of each Requested Commitment Increase, (i)
entries in the accounts maintained pursuant to Section 2.15 will be revised to
reflect the revised Commitments and Pro Rata Shares of each of the Lenders
(including each new Lender becoming a party to this Agreement pursuant to clause
(b) above) and (ii) the outstanding Revolving Loans will be reallocated on the
effective date of such increase among the Lenders in accordance with their
revised Pro Rata Shares and the Lenders (including each new Lender becoming a
party to this Agreement pursuant to clause (b) above) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrowers shall
pay any and all costs required in connection with such reallocation as if such
reallocation were a prepayment.

          2.3     Required Payments; Termination. All outstanding Advances to
any Borrower and all other unpaid Obligations of such Borrower shall be paid in
full by such Borrower on the Maturity Date for such Borrower; provided that all
Obligations with respect to any Term Loans shall be paid in full on the Term
Loan Maturity Date.

          2.4     Extension of Facility Termination Date.

 

        (a)     The Borrowers may, no earlier than 60 days and no later than 30
days prior to each anniversary of the Closing Date (such anniversary, an
"Extension Date"), request through written notice to the Agent substantially in
the form of Exhibit E (the "Extension Notice"), that the Lenders extend the then
existing Facility Termination Date for an additional one year period; provided
that the Borrowers may not request an extension of the Facility Termination Date
after they have notified the Agent of their election to exercise the Term-Out.
Each Lender, acting in its sole discretion, shall, by notice to the Agent no
earlier than 30 days prior to the applicable Extension Date and no later than
the applicable Extension Date (except with respect to the year in which the then
existing Facility Termination Date shall occur, in which case such written
notice shall be delivered by the Lenders no later than 30 days prior to the then
existing Facility Termination Date) (such date, the "Consent Date"), advise the
Agent in writing of its desire to extend (any such Lender, a "Consenting
Lender") or not to so extend (any such Lender, a "Non-Consenting Lender") such
date. Any Lender that does not advise the Agent by the Consent Date shall be
deemed to be a Non-Consenting Lender. No Lender shall be under any obligation or
commitment to extend the then existing Facility Termination Date. The election
of any Lender to agree to such extension shall not obligate any other Lender to
agree to such extension.

 

          (b)     If (and only if) Lenders holding Commitments that aggregate
more than 50% of the Aggregate Commitment on the Consent Date shall have agreed
to such extension, then the then existing Facility Termination Date applicable
to the Consenting Lenders shall be extended to the date that is one year after
the then existing Facility Termination Date. All Revolving Loans of each
Non-Consenting Lender shall be subject to the then existing Facility Termination
Date, without giving effect to such extension (such date, the "Prior Facility
Termination Date"). In the event of an extension of the

20
[image77.gif]

 

then existing Facility Termination Date pursuant to this Section 2.4, the
Borrowers shall have the right, at their own expense, to solicit commitments
from existing Lenders and/or third party financial institutions reasonably
acceptable to the Agent to replace the Commitment of any Non-Consenting Lenders
for the remaining duration of the Facility. Any such financial institution (if
not already a Lender hereunder) shall become a party to this Agreement, as a
Lender pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Agent and the Borrowers. The Commitment of each
Non-Consenting Lender shall terminate on the Prior Facility Termination Date,
all Revolving Loans and other amounts payable hereunder to such Non-Consenting
Lenders shall be subject to the Prior Facility Termination Date and, to the
extent such Non-Consenting Lender's Commitment is not replaced as provided
above, the Aggregate Commitment hereunder shall be reduced by the amount of the
Commitments of such Non-Consenting Lenders so terminated on the Prior Facility
Termination Date. Any such reduction in the Aggregate Commitment shall be
allocated pro rata among the PHI Sublimit and the Subsidiary Borrower Sublimit
and such decrease in the Subsidiary Borrower Sublimit shall result in a
percentage decrease in each of the ACE Sublimit, the DPL Sublimit and the PEPCO
Sublimit, respectively, equal to the percentage decrease in the Subsidiary
Borrower Sublimit.

 

          (c)     Effective on and after the Prior Facility Termination Date,
(i) each of the Non-Consenting Lenders shall be automatically released from
their respective risk participation obligations under Section 2.21 with respect
to any outstanding Letters of Credit, (ii) the risk participation obligation of
each Lender (other than the Non-Consenting Lenders) under Section 2.21 with
respect to any outstanding Letters of Credit (and the related LC Obligations)
shall be automatically adjusted to equal such Lender's Pro Rata Share of such
Letters of Credit (and the related LC Obligations), (iii) each of the
Non-Consenting Lenders shall be automatically released from their respective
risk participation obligations under Section 2.1(b) with respect to any
outstanding Swingline Loans, and (iv) the risk participation obligation of each
Lender (other than the Non-Consenting Lenders) under Section 2.1(b) with respect
to any outstanding Swingline Loans shall be automatically adjusted to equal such
Lender's Pro Rata Share of such Swingline Loans.

          2.5     Ratable Loans. Each Advance (other than Swingline Loans)
hereunder shall be made by the Lenders ratably in accordance with their Pro Rata
Shares.

          2.6     Types of Advances. The Advances (other than Swingline Loans)
to any Borrower may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, as selected by such Borrower in accordance with Sections
2.10 and 2.11.

          2.7     Facility Fee; Utilization Fee; Reductions in Aggregate
Commitment.

 

        (a)     Each Borrower agrees to pay to the Agent for the account of the
Lenders according to their Pro Rata Shares a facility fee at a per annum rate
equal to the Facility Fee Rate for such Borrower on the daily amount of (i) in
the case of PHI, the PHI Sublimit, and (ii) in the case of each Subsidiary
Borrower, such Subsidiary Borrower's Sublimit Percentage of the Subsidiary
Borrower Sublimit (in each case regardless of the

21
[image77.gif]

 

amount of Outstanding Credit Extensions to such Borrower); provided that if the
obligations of the Lenders to make Credit Extensions to a Borrower have been
terminated pursuant to Sections 2.22 or 8.1, the facility fee shall be based on
the Outstanding Credit Extensions to such Borrower. Facility fees payable by
each Borrower shall accrue from the Closing Date to the Facility Termination
Date or the Term Loan Maturity Date, as applicable, for such Borrower (or, if
later, to the date all of such Borrower's Obligations have been paid in full)
and shall be payable on each Payment Date and on the Facility Termination Date
or the Term Loan Maturity Date, as applicable, (and, if applicable, thereafter
on demand).

 

          (b)     PHI agrees to pay to the Agent for the account of the Lenders
according to their Pro Rata Shares a utilization fee, for each day on which the
Outstanding Credit Extensions to PHI exceed 50% of the PHI Sublimit, at a rate
per annum equal to the Utilization Fee Rate for PHI on the Outstanding Credit
Extensions to PHI on such day, payable on each Payment Date and on the Facility
Termination Date or the Term Loan Maturity Date, as applicable, for PHI;
provided that the principal amount of outstanding Swingline Loans to PHI shall
not be considered Outstanding Credit Extensions to PHI for purposes of
calculating such utilization fee.

 

          (c)     Each Subsidiary Borrower agrees to pay to the Agent for the
account of the Lenders according to their Pro Rata Shares a utilization fee, for
each day on which the Outstanding Credit Extensions to all Subsidiary Borrowers
exceed 50% of the Subsidiary Borrower Sublimit, at a rate per annum equal to the
Utilization Fee Rate for such Subsidiary Borrower on the Outstanding Credit
Extensions to such Subsidiary Borrower on such day, payable on each Payment Date
and on the Facility Termination Date or the Term Loan Maturity Date, as
applicable, for such Subsidiary Borrower; provided that the principal amount of
outstanding Swingline Loans to such Subsidiary Borrower shall not be considered
Outstanding Credit Extensions to such Subsidiary Borrower for purposes of
calculating such utilization fee.

 

          (d)     Any Borrower may permanently reduce such Borrower's Sublimit,
and the Subsidiary Borrowers acting collectively may reduce the Subsidiary
Borrower Sublimit, in each case in whole, or in part ratably among the Lenders
in accordance with their Pro Rata Shares, and in integral multiples of
$10,000,000, upon at least five Business Days' written notice to the Agent,
which notice shall specify the amount of any such reduction, provided that (i)
no Borrower's Sublimit may be reduced below the amount of the Outstanding Credit
Extensions to such Borrower and (ii) the Subsidiary Borrower Sublimit may not be
reduced below the amount of the Outstanding Credit Extensions to all Subsidiary
Borrowers. Any reduction of the PHI Sublimit or the Subsidiary Borrower Sublimit
shall reduce the Aggregate Commitment by a corresponding amount. No reduction of
a Subsidiary Borrower's individual Sublimit shall reduce the Aggregate
Commitment except to the extent that such reduction reduces the amount of the
Subsidiary Borrower Sublimit.

          2.8     Minimum Amount of Each Advance. Each Advance shall be in the
amount of $10,000,000 or a higher integral multiple of $1,000,000 (or, in the
case of a Swingline Loan, in the amount of $500,000 or a higher integral
multiple of $100,000); provided that any Floating

22
[image77.gif]

Rate Advance may be in the amount of the unused Aggregate Commitment or in the
amount of the applicable Borrower's unused Sublimit.

          2.9     Prepayments.

 

          (a)     Mandatory. If at any time, a Borrower's Outstanding Credit
Extensions exceed such Borrower's Sublimit, such Borrower shall immediately
prepay Loans (or if all Loans to such Borrower have been paid, prepay LC
Obligations) in an amount (rounded upward, if necessary, to an integral multiple
of $1,000,000) sufficient to eliminate such excess.

 

          (b)     Voluntary. Any Borrower may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances to such Borrower, or
any portion of the outstanding Floating Rate Advances to such Borrower in the
amount of $10,000,000 or a higher integral multiple of $1,000,000, upon one
Business Day's prior notice to the Agent. Any Borrower may from time to time
prepay, without penalty or premium, all outstanding Swingline Loans to such
Borrower, or any portion of the outstanding Swingline Loans to such Borrower in
the amount of $500,000 or a higher integral multiple of $100,000, on any
Business Day if notice is given to the Agent by 1:00 p.m. on such Business Day.
Any Borrower may from time to time prepay, all outstanding Eurodollar Advances
(other than Swingline Loans) to such Borrower, or any portion of the outstanding
Eurodollar Advances to such Borrower in the amount of $10,000,000 or a higher
integral multiple of $1,000,000, upon three Business Days' prior notice to the
Agent.

 

          (c) Any prepayment of Eurodollar Advances shall be without premium or
penalty but shall be subject to the payment of any funding indemnification
amounts covered by Section 3.4.

          2.10     Method of Selecting Types and Interest Periods for New
Advances. The applicable Borrower shall select the Type of Advance and, in the
case of each Eurodollar Advance (other than a Swingline Loan), the Interest
Period applicable thereto from time to time. All Swingline Loans shall bear
interest at the Eurodollar Market Index Rate. The applicable Borrower shall give
the Agent irrevocable notice (a "Borrowing Notice") not later than 11:00 a.m.
(Charlotte time) on the Borrowing Date of each Floating Rate Advance and each
Swingline Loan to such Borrower and three Business Days before the Borrowing
Date for each Eurodollar Advance (other than a Swingline Loan) to such Borrower,
specifying:

          (i)     the Borrowing Date, which shall be a Business Day, of such
Advance,

          (ii)    the aggregate amount of such Advance,

          (iii)   the Type of Advance selected, and

          (iv)   in the case of each Eurodollar Advance (other than a Swingline
Loan), the Interest Period applicable thereto.




23

[image77.gif]

Not later than 1:00 p.m. (Charlotte time) on each Borrowing Date for each
Revolving Loan, each Lender shall make available its Revolving Loan or Revolving
Loans in funds immediately available in Charlotte to the Agent at its address
specified pursuant to Article XIII. The Agent will promptly make the funds so
received from the Lenders available to the applicable Borrower at the Agent's
aforesaid address. Not later than 1:00 p.m. (Charlotte time) on each Borrowing
Date for each Swingline Loan, the Swingline Lender shall make available its
Swingline Loan in funds immediately available to the applicable Borrower at the
Agent's aforesaid address.

           2.11     Conversion and Continuation of Outstanding Advances.
Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Eurodollar Advances pursuant to
this Section 2.11 or are repaid in accordance with Section 2.9. Each Eurodollar
Advance (other than Swingline Loans) shall continue as a Eurodollar Advance
until the end of the then applicable Interest Period therefor, at which time
such Eurodollar Advance shall be automatically converted into a Floating Rate
Advance unless (x) such Eurodollar Advance is or was repaid in accordance with
Section 2.9 or (y) the applicable Borrower shall have given the Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Advance continue as a Eurodollar Advance for a
subsequent Interest Period. Subject to the terms of Section 2.8 any Borrower may
elect from time to time to convert all or any part of a Floating Rate Advance
into a Eurodollar Advance. Such Borrower shall give the Agent irrevocable notice
(a "Conversion/Continuation Notice") of each conversion of a Floating Rate
Advance into a Eurodollar Advance or continuation of a Eurodollar Advance not
later than 11:00 a.m. (Charlotte time) at least three Business Days prior to the
date of the requested conversion or continuation, specifying:

          (i)     the requested date, which shall be a Business Day, of such
conversion or continuation,

          (ii)    the aggregate amount and Type of the Advance which is to be
converted or continued, and

          (iii)   the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.

          2.12     Changes in Interest Rate, etc. Each Floating Rate Advance
shall bear interest on the outstanding principal amount thereof, for each day
from the date such Advance is made or is converted from a Eurodollar Advance
into a Floating Rate Advance pursuant to Section 2.11 to the date it is paid or
is converted into a Eurodollar Advance pursuant to Section 2.11, at a rate per
annum equal to the Alternate Base Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurodollar Advance (other than Swingline Loans) shall bear interest on the
outstanding principal amount thereof from the first day of each Interest Period
applicable thereto to the last day of such Interest Period at the Eurodollar
Rate applicable to such Eurodollar Advance based upon the applicable Borrower's
selections under Sections 2.10 and 2.11 and otherwise in accordance with the
terms hereof. Each Swingline Loan shall bear interest on the outstanding
principal amount thereof at the Eurodollar Market Index Rate and otherwise in
accordance with the terms hereof.



24

[image77.gif]

          2.13     Rates Applicable After Default. Notwithstanding anything to
the contrary contained in Section 2.10 or 2.11, during the continuance of a
Default or Unmatured Default with respect to a Borrower, (a) the Required
Lenders may, at their option, by notice to such Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance to such Borrower may be made as, converted into
or continued as a Eurodollar Advance and (b) the Swingline Lender may, at its
option, declare that no Swingline Loans shall be made to such Borrower. During
the continuance of a Default with respect to a Borrower, the Required Lenders
may, at their option, by notice to such Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance to such Borrower shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum, (ii) each Floating Rate
Advance and each Swingline Loan to such Borrower shall bear interest at a rate
per annum equal to the Alternate Base Rate in effect from time to time plus 2%
per annum and (iii) the LC Fee Rate payable by such Borrower shall be increased
by 2% per annum, provided that during the continuance of a Default under Section
7.6 or 7.7 with respect to any Borrower, the interest rates set forth in clauses
(i) and (ii) above and the increase in the LC Fee Rate set forth in clause (iii)
above shall be applicable to all Outstanding Credit Extensions to such Borrower
without any election or action on the part of the Agent or any Lender.

          2.14     Method of Payment. All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Agent at the Agent's address specified pursuant to
Article XIII, or at any other office of the Agent specified in writing by the
Agent to the Borrowers, by 1:00 p.m. (Charlotte time) on the date when due and
shall be applied ratably by the Agent among the Lenders. Each payment delivered
to the Agent for the account of any Lender shall be delivered promptly by the
Agent to such Lender in the same type of funds that the Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender. The Agent is
hereby authorized to charge the account of the applicable Borrower maintained
with Wachovia for each payment of principal, Reimbursement Obligations, interest
and fees as it becomes due hereunder.

          2.15     Noteless Agreement; Evidence of Indebtedness.

 

          (a)     Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender to such Borrower from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

 

          (b)     The Agent shall also maintain accounts in which it will record
(i) the amount of each Loan to each Borrower made hereunder, the Type thereof
and the Interest Period with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from each Borrower to
each Lender hereunder, (iii) the stated amount of each Letter of Credit and the
amount of the LC Obligations outstanding at any

25
[image77.gif]

 

time and (iv) the amount of any sum received by the Agent hereunder from each
Borrower and each Lender's share thereof.

 

          (c)     The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the applicable Borrower to repay the
Obligations of such Borrower in accordance with their terms.

 

          (d)     Any Lender may request that its Loans to any Borrower be
evidenced by a Note. In such event, such Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender. Thereafter,
the Loans evidenced by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.3) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 12.3, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) above.

          2.16     Telephonic Notices. Each Borrower hereby authorizes the
Lenders and the Agent to extend, convert or continue Advances, to effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person the Agent or any Lender in good faith believes to be
acting on behalf of such Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. Each Borrower agrees
that upon the request of the Agent or any Lender, such Borrower will deliver
promptly to the Agent a written confirmation signed by an Authorized Officer of
such Borrower, of each telephonic notice given by such Borrower pursuant to the
preceding sentence. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.

          2.17     Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Floating Rate Advance and each Swingline Loan shall be payable
on each Payment Date, on any date on which such Floating Rate Advance is
prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on that portion of the outstanding principal amount of any Floating
Rate  Advance converted into a Eurodollar Advance (other than Swingline Loans)
on a day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period (and, in the case of a six-month Interest Period,
on the day which is three months after the first day of such Interest Period),
on any date on which such Eurodollar Advance is prepaid, whether by acceleration
or otherwise, and at maturity. Interest on Floating Rate Advances which are
bearing interest at the Prime Rate shall be calculated for actual days elapsed
on the basis of a 365-day year or, when appropriate, 366-day year. All other
interest and all fees shall be calculated for actual days elapsed on the basis
of a 360-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to 1:00 p.m. (Charlotte time) at the place of payment. If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment

26

[image77.gif]

shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

          2.18     Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each notice of reduction in the Aggregate
Commitment or any Sublimit, Swingline Borrowing Notice, Borrowing Notice,
Conversion/Continuation Notice, notice of repayment, Increase Notice and
Extension Notice received by the Agent hereunder. The Agent will notify each
Lender of the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

          2.19     Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Agent and the Borrowers in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it and for whose account Loan payments are
to be made.

          2.20     Non-Receipt of Funds by the Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of a Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
a Lender or a Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (x) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day for the first three days and, thereafter, the
interest rate applicable to the relevant Loan or (y) in the case of payment by a
Borrower, the interest rate applicable to the relevant Obligation.

          2.21     Letters of Credit.

                      2.21.1     Issuance; Existing Letters of Credit. Each
Issuer hereby agrees, on the terms and conditions set forth in this Agreement
(including the limitations set forth in Section 2.1), to issue standby letters
of credit and to renew, extend, increase, decrease or otherwise modify Letters
of Credit ("Modify" and each such action a "Modification") upon the request and
for the account of any Borrower (including Letters of Credit issued jointly for
the account of a Borrower and any Subsidiary of such Borrower) from time to time
from the Closing Date to the Facility Termination Date for such Borrower;
provided that no Letters of Credit shall be issued or remain outstanding during
the Term-Out. No Letter of Credit shall have an expiry date later than the
scheduled Facility Termination Date. By their execution of this Agreement, the
parties hereto agree that on the Closing Date (without any further action by any
Person), each Existing


27

[image77.gif]

Letter of Credit shall be deemed to have been issued under this Agreement and
the rights and obligations of the issuer and account party thereunder shall be
subject to the terms hereof.

                      2.21.2     Participations. Upon the issuance or
Modification by any Issuer of a Letter of Credit in accordance with this Section
2.21 (or, in the case of the Existing Letters of Credit, on the Closing Date),
such Issuer shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such Issuer, a participation in such Letter of Credit
(and each Modification thereof and the related LC Obligations) in proportion to
its Pro Rata Share.

                      2.21.3     Notice. The applicable Borrower shall give an
Issuer notice prior to 11:00 a.m. (Charlotte time) at least three Business Days
prior to the proposed date of issuance or Modification of a Letter of Credit for
the account of such Borrower, specifying the beneficiary, the proposed date of
issuance (or Modification) and the expiry date of such Letter of Credit, and
describing the proposed terms of such Letter of Credit and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, such
Issuer shall promptly notify the Agent, and the Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender's participation
in such proposed Letter of Credit. The issuance or Modification by an Issuer of
any Letter of Credit shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Letter of Credit
shall be reasonably satisfactory to such Issuer and that the applicable Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Letter of Credit as such Issuer
shall have reasonably requested (each a "Letter of Credit Application"). In the
event of any conflict between the terms of this Agreement and the terms of any
Letter of Credit Application, the terms of this Agreement shall control.

                      2.21.4     Letter of Credit Fees. Each Borrower shall pay
to the Agent, for the account of the Lenders ratably in accordance with their
respective Pro Rata Shares, with respect to each Letter of Credit issued for the
account of such Borrower, a letter of credit fee at a per annum rate equal to
the LC Fee Rate in effect from time to time on the amount available under such
Letter of Credit, such fee to be payable in arrears on each Payment Date. Each
Borrower shall also pay to each Issuer for its own account (x) a fronting fee in
the amount agreed to by such Issuer and such Borrower from time to time for each
Letter of Credit issued for the account of such Borrower, with such fee to be
payable in arrears on each Payment Date, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Letters of Credit issued for the account of such Borrower in accordance with
such Issuer's standard schedule for such charges as in effect from time to time.

                      2.21.5     Administration; Reimbursement by Lenders. Upon
receipt from the beneficiary of any Letter of Credit of any demand for payment
under such Letter of Credit, each Issuer shall notify the Agent and the Agent
shall promptly notify the applicable Borrower and each Lender as to the amount
to be paid by such Issuer as a result of such demand and the proposed payment
date (the "Letter of Credit Payment Date"). The responsibility of each Issuer
to the applicable Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Letter of
Credit in connection with

28

[image77.gif]

such presentment shall be in conformity in all material respects with such
Letter of Credit. Each Issuer shall endeavor to exercise the same care in its
issuance and administration of Letters of Credit as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by such
Issuer, each Lender shall be unconditionally and irrevocably obligated, without
regard to the occurrence of any Default or Unmatured Default or any condition
precedent whatsoever, to reimburse such Issuer on demand for (i) such Lender's
Pro Rata Share of the amount of each payment made by such Issuer under each
Letter of Credit to the extent such amount is not reimbursed by the applicable
Borrower pursuant to Section 2.21.6 plus (ii) interest on the foregoing amount
for each day from the date of the applicable payment by such Issuer to the date
on which such Lender pays the amount to be reimbursed by it, at a rate of
interest per annum equal to the Federal Funds Effective Rate or, beginning on
third Business Day after demand for such amount by such Issuer, the rate
applicable to Floating Rate Advances.

                      2.21.6     Reimbursement by Borrowers. Each Borrower shall
be irrevocably and unconditionally obligated to reimburse each Issuer on or
before the applicable Letter of Credit Payment Date for any amount to be paid by
such Issuer upon any drawing under any Letter of Credit issued by such Issuer
for the account of such Borrower, without presentment, demand, protest or other
formalities of any kind; provided that no Borrower shall be precluded from
asserting any claim for direct (but not consequential) damages suffered by such
Borrower to the extent, but only to the extent, caused by (i) the willful
misconduct or gross negligence of such Issuer in determining whether a request
presented under any Letter of Credit issued by it for the account of such
Borrower complied with the terms of such Letter of Credit or (ii) such Issuer's
failure to pay under any Letter of Credit issued by it for the account of such
Borrower after the presentation to it of a request strictly complying with the
terms and conditions of such Letter of Credit. All such amounts paid by any
Issuer and remaining unpaid by the applicable Borrower shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to (x) on
or prior to the date on which such Issuer notifies such Borrower of the amount
paid under any Letter of Credit, the rate applicable to Floating Rate Advances,
and (y) thereafter, the sum of 2% plus the rate applicable to Floating Rate
Advances. Each Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from a Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Letter of Credit issued by such Issuer and any interest thereon, but only to the
extent (and, in the case of interest, for the period of time) such Lender has
made payment to such Issuer in respect of such Letter of Credit pursuant to
Section 2.21.5.

                      2.21.7     Obligations Absolute. Each Borrower's
obligations under this Section 2.21 with respect to each Letter of Credit issued
for the account of such Borrower shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which such Borrower may have or have had against the Issuers, any Lender
or any beneficiary of any such Letter of Credit. Each Borrower agrees with the
Issuers and the Lenders that neither any Issuer nor any Lender shall be
responsible for, and the applicable Borrower's Reimbursement Obligation in
respect of any Letter of Credit issued for the account of such Borrower shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even if such documents should in fact prove to
be in any or all respects invalid, fraudulent or forged, or any dispute between
or among such Borrower, any of its Affiliates, the beneficiary of any Letter of
Credit or any

29
[image77.gif]

financing institution or other party to whom any Letter of Credit may be
transferred or any claims or defenses whatsoever of such Borrower or of any of
its Affiliates against the beneficiary of any Letter of Credit or any such
transferee. The Issuers shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit. Each
Borrower agrees that any action taken or omitted by any Issuer or any Lender
under or in connection with any Letter of Credit and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon such Borrower and shall not put any Issuer or any Lender under any
liability to such Borrower. Nothing in this Section 2.21.7 is intended to limit
the right of the applicable Borrower to make a claim against the Issuers for
damages as contemplated by the proviso to the first sentence of Section 2.21.6.

                      2.21.8     Actions of Issuers. Each Issuer shall be
entitled to rely, and shall be fully protected in relying, upon any Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, facsimile, telex or teletype message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such Issuer. Each Issuer shall be fully justified in failing or refusing to
take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.21, each Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holder of a participation in any Letter of Credit.

                      2.21.9     Indemnification. Each Borrower hereby agrees to
indemnify and hold harmless each Lender, each Issuer and the Agent, and their
respective directors, officers, agents and employees, from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, such Issuer or the Agent may incur (or which may be claimed against such
Lender, such Issuer or the Agent by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Letter of Credit issued for the account of such
Borrower or any actual or proposed use of any such Letter of Credit, including
any claims, damages, losses, liabilities, costs or expenses which such Issuer
may incur by reason of or in connection with (i) the failure of any other
Lender to fulfill or comply with its obligations to such Issuer hereunder (but
nothing herein contained shall affect any right a Borrower may have against any
defaulting Lender) or (ii) by reason of or on account of such Issuer issuing any
Letter of Credit which specifies that the term "Beneficiary" included therein
includes any successor by operation of law of the named Beneficiary, but which
Letter of Credit does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to such
Issuer, evidencing the appointment of such successor Beneficiary; provided that
no Borrower shall be required to indemnify any Lender, any Issuer or the Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of such Issuer in determining whether a request presented under

30
[image77.gif]

any Letter of Credit issued by such Issuer for the account of such Borrower
complied with the terms of such Letter of Credit or (y) such Issuer's failure to
pay under any Letter of Credit issued for the account of such Borrower after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. Nothing in this Section 2.21.9 is intended to limit
the obligations of any Borrower under any other provision of this Agreement.

                      2.21.10    Lenders' Indemnification. Each Lender shall,
ratably in accordance with its Pro Rata Share, indemnify each Issuer, its
affiliates and its directors, officers, agents and employees (to the extent not
reimbursed by the applicable Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees' gross negligence or
willful misconduct or such Issuer's failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit) that such indemnitees may suffer or incur
in connection with this Section 2.21 or any action taken or omitted by such
indemnitees hereunder.

                      2.21.11    Rights as a Lender. In its capacity as a
Lender, each Issuer shall have the same rights and obligations as any other
Lender.

          2.22     Term-Out Option. Subject to satisfaction of the conditions
for a Credit Extension set forth in Section 4.2 on the Term-Out Effective Date,
the Borrowers may, upon prior written notice to the Agent sent no later than 30
days prior to the then existing Facility Termination Date, elect to have the
principal balance of all of the Revolving Loans outstanding on the Facility
Termination Date be converted into non-revolving term loans (the "Term Loans")
which shall mature on the Term Loan Maturity Date. On the Term-Out Effective
Date, the Commitments of the Lenders shall be automatically reduced to zero. The
Term-Out shall be permitted to be exercised one time during the term of this
Agreement. During the period of such Term Loans, the Borrowers may repay or
prepay, without penalty or premium, but not reborrow, the outstanding Term
Loans. The Applicable Margin with respect to the Term Loans shall be the
Applicable Margin, as set forth in the Pricing Schedule, plus 0.25%. All Term
Loans shall be paid in full, together with accrued interest thereon, on the Term
Loan Maturity Date.

ARTICLE III

YIELD PROTECTION; TAXES

          3.1     Yield Protection. If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Issuer, the Swingline Lender, any other Lender or any applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:

          (i)     subjects any Issuer, the Swingline Lender, any other Lender or
any applicable Lending  Installation to any Taxes, or changes the basis of
taxation of payments (other than with


31

[image77.gif]

respect to Excluded Taxes) to such Issuer in respect of Letters of Credit or to
the Swingline Lender or any Lender in respect of its Eurodollar Loans or its
participations in Letters of Credit, or

          (ii)     imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Issuer, the Swingline Lender, any other Lender or any applicable Lending
Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Advances), or

          (iii)    imposes any other condition the result of which is to
increase the cost to any Issuer, the Swingline Lender, any other Lender or any
applicable Lending Installation of issuing or participating in Letters of Credit
or making, funding or maintaining its Eurodollar Loans or reduces any amount
receivable by any Issuer, the Swingline Lender, any other Lender or any
applicable Lending Installation in connection with Letters of Credit or its
Eurodollar Loans, or requires any Issuer, the Swingline Lender, any other Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of Letters of Credit issued by it, the amount of its
participations in Letters of Credit or the amount of Eurodollar Loans held or
interest received by it, in each case by an amount deemed material by such
Issuer or such other Lender, and the result of any of the foregoing is to
increase the cost to such Issuer, the Swingline Lender, such other Lender or
such applicable Lending Installation of issuing or participating in Letters of
Credit or making or maintaining its Eurodollar Loans or Commitment or to reduce
the return received by such Issuer, the Swingline Lender, such other Lender or
such applicable Lending Installation in connection with such issuing or
participating in Letters of Credit or its Eurodollar Loans or Commitment, then,
within 15 days of demand by such Issuer, the Swingline Lender or such other
Lender, the applicable Borrower (or, if any of the foregoing is not attributable
or allocable to a particular Borrower, PHI) shall pay such Issuer, the Swingline
Lender or such other Lender such additional amount or amounts as will compensate
such Issuer, the Swingline Lender or such Lender for such increased cost or
reduction in amount received.

         3.2     Changes in Capital Adequacy Regulations. If any Issuer, the
Swingline Lender or another Lender determines the amount of capital required or
expected to be maintained by such Issuer, the Swingline Lender or such Lender,
any Lending Installation of such Lender or any corporation controlling such
Issuer, the Swingline Lender or such Lender is increased as a result of a
Change, then, within 15 days of demand by such Issuer, the Swingline Lender or
such Lender, the applicable Borrower (or, if the amount payable is not
attributable or allocable to a particular Borrower, PHI) shall pay such Issuer,
the Swingline Lender or such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Issuer, the Swingline Lender or such Lender determines is attributable to
this Agreement, Loans or Letters of Credit outstanding hereunder (or
participations therein) or its Commitment to make Loans or to issue or
participate in Letters of Credit hereunder (after taking into account such
Lender's policies as to capital adequacy). "Change" means (i) any change after
the date of this Agreement in the Risk Based Capital Guidelines (as defined
below) or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Issuer, the Swingline Lender, any other Lender or any Lending
Installation or

32

[image77.gif]

any corporation controlling any Issuer or any other Lender. "Risk Based Capital
Guidelines" means (i) the risk based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled "International Convergence
of Capital Measurements and Capital Standards," including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

          3.3     Availability of Types of Advances. If any Lender or the
Swingline Lender notifies the Agent that maintenance of its Eurodollar Loans at
a suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, or if the
Required Lenders determine that (i) deposits of a type and maturity appropriate
to match fund Eurodollar Advances are not available or (ii) the interest rate
applicable to Eurodollar Advances does not accurately reflect the cost of making
or maintaining Eurodollar Advances, then the Agent shall suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances, subject to the payment of
any funding indemnification amounts required by Section 3.4.

          3.4     Funding Indemnification. If any payment of a Eurodollar
Advance (other than a Swingline Loan) occurs on a day which is not the last day
of an Interest Period therefor, whether because of acceleration, prepayment or
otherwise, or a Eurodollar Advance (other than a Swingline Loan) is not made on
the date specified by a Borrower for any reason other than default by the
Lenders, the applicable Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Advance.

          3.5     Taxes.

          (i)      All payments by the Borrowers to or for the account of any
Issuer, the Swingline Lender, any other Lender or the Agent hereunder or under
any Note shall be made free and clear of and without deduction for any and all
Taxes. If a Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Issuer, the Swingline Lender, any
other Lender or the Agent, (a) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5), such Issuer, the Swingline
Lender, such Lender or the Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (b) such
Borrower shall make such deductions, (c) such Borrower shall pay the full amount
deducted to the relevant authority in accordance with applicable law and (d)
such Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

          (ii)     In addition, each Borrower hereby agrees to pay any present
or future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made by it hereunder or
under any Note or Letter of Credit Application or from its execution or delivery
of, or otherwise attributable to such Borrower in connection with, this
Agreement, any Note or any Letter of Credit Application ("Other Taxes").


33

[image77.gif]

          (iii)    Each Borrower hereby agrees to indemnify each Issuer, the
Swingline Lender, each other Lender and the Agent for the full amount of Taxes
or Other Taxes (including any Taxes or Other Taxes imposed on amounts payable
under this Section 3.5) paid by such Issuer, the Swingline Lender, such Lender
or the Agent and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date such Issuer, the
Swingline Lender, such Lender or the Agent makes demand therefor pursuant to
Section 3.6.

          (iv)    Each Lender that is not incorporated under the laws of the
United States of America or a state thereof (each a "Non-U.S. Lender") agrees
that it will, not less than ten Business Days after the date of this Agreement,
(i) deliver to each Borrower and the Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI certifying in either case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and (ii)
deliver to each Borrower and the Agent a United States Internal Revenue Form
W-8BEN or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each Borrower and the Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by any
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrowers and the Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

          (v)     For any period during which a Non-U.S. Lender has failed to
provide a Borrower with an appropriate form pursuant to clause (iv) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Borrower shall not be required to increase any
amount payable to such Non-U.S. Lender pursuant to Section 3.5(i)(a) or to
otherwise indemnify such Lender under this Section 3.5 with respect to Taxes
imposed by the United States; provided that, should a Non-U.S. Lender which is
otherwise exempt from or subject to a reduced rate of withholding tax become
subject to Taxes because of its failure to deliver a form required under clause
(iv) above, the applicable Borrower shall take such steps as such Non-U.S.
Lender shall reasonably request to assist such Non-U.S. Lender to recover such
Taxes.

          (vi)    Any Lender that is entitled to an exemption from or reduction
of withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrowers (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation



34

[image77.gif]

prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

          (vii)    If the U.S. Internal Revenue Service or any other
governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Agent fully for all amounts paid, directly or indirectly, by
the Agent as tax, withholding therefor, or otherwise, including penalties and
interest, and including taxes imposed by any jurisdiction on amounts payable to
the Agent under this subsection, together with all costs and expenses related
thereto (including attorneys fees and time charges of attorneys for the Agent,
which attorneys may be employees of the Agent). The obligations of the Lenders
under this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

          3.6     Mitigation of Circumstances; Lender Statements; Survival of
Indemnity. Each Lender (including the Swingline Lender) shall promptly notify
the Borrowers and the Agent of any event of which it has knowledge which will
result in, and will use reasonable commercial efforts available to it (and not,
in such Lender's good faith judgment, otherwise disadvantageous to such Lender)
to mitigate or avoid, (i) any obligation of any Borrower to pay any amount
pursuant to Section 3.1, 3.2 or 3.5 and (ii) the unavailability of Eurodollar
Advances under Section 3.3 (and, if any Lender (including the Swingline Lender)
has given notice of any such event described above and thereafter such event
ceases to exist, such Lender shall promptly so notify the Borrowers and the
Agent). Without limiting the foregoing, each Lender (including the Swingline
Lender) shall, to the extent reasonably possible, designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of any
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurodollar Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Any Lender (including the Swingline Lender) claiming compensation under
Section 3.1, 3.2, 3.4, or 3.5 shall deliver a written statement to the
applicable Borrower (with a copy to the Agent) as to the amount due under the
applicable Section, which statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on such Borrower in the absence of manifest error.
Determination of amounts payable under any such Section in connection with a
Eurodollar Loan shall be calculated as though each Lender (including the
Swingline Lender) funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate or Eurodollar Market Index Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender (including
the Swingline Lender) shall be payable on demand after receipt by the applicable
Borrower of such written statement. Notwithstanding any other provision of this
Article III, if any Lender (including the Swingline Lender) fails to notify a
Borrower of any event or circumstance which will entitle such Lender to
compensation from such Borrower pursuant to Section 3.1, 3.2 or 3.5 within 60
days after such Lender obtains knowledge of such event or circumstance, then
such Borrower will not be responsible for any such compensation arising prior to
the 60th day before such Borrower receives notice from such Lender of such event
or

35

[image77.gif]

circumstance. The obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and
3.5 shall survive payment of the Obligations and termination of this Agreement.

          3.7     Replacement of Lender. If any Lender makes a demand for
compensation under Section 3.1, 3.2 or 3.5 or a notice of the type described in
Section 3.3 (any such Lender, an "Affected Lender"), then PHI may replace such
Affected Lender as a party to this Agreement with one or more other Lenders
and/or Purchasers which are willing to accept an assignment from such Lender,
and upon notice from PHI such Affected Lender shall assign, without recourse or
warranty, its Commitment, its Loans and all of its other rights and obligations
hereunder to such other Lenders and/or Purchasers for a purchase price equal to
the sum of the principal amount of the Loans so assigned, all accrued and unpaid
interest thereon, such Affected Lender's ratable share of all accrued and unpaid
fees, any amount payable pursuant to Section 3.4 as a result of such Affected
Lender receiving payment of any Eurodollar Loan prior to the end of an Interest
Period therefor (assuming for such purpose that receipt of payment pursuant to
such assignment constitutes payment of each outstanding Eurodollar Loan) and all
other obligations owed to such Affected Lender hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

          4.1     Amendment and Restatement of Existing Credit Agreement. The
effectiveness of this Agreement is subject to the conditions precedent that the
Agent has received (a) evidence, reasonably satisfactory to the Agent, that all
fees and (to the extent billed) expenses which are payable on or before the date
hereof to either Arranger, the Agent or any Lender hereunder or in connection
herewith have been (or concurrently with the execution of this Agreement by the
parties will be) paid in full; and (b) each of the following documents (with
sufficient copies for each Lender):

          (i)      A certificate of each Borrower certifying that each of the
articles or certificate of incorporation, the bylaws and the incumbency
certificate of such Borrower which were delivered to the Agent on the closing
date of the Existing Credit Agreement have not been repealed, revoked, rescinded
or further amended in any respect, except with respect to any such amendment
attached to such certificate.

          (ii)     Copies of the certificates of good standing of each Borrower,
certified by the appropriate governmental officer in the jurisdiction(s) of
incorporation of such Borrower.

          (iii)    Copies, certified by the Secretary or Assistant Secretary of
each Borrower, of resolutions of such Borrower's Board of Directors authorizing
the execution, delivery and performance of the Loan Documents to which such
Borrower is a party.

          (iv)    A certificate, signed by an Authorized Officer of PHI, stating
that on the date of the initial Credit Extension no Default or Unmatured Default
has occurred and is continuing with respect to any Borrower.

          (v)     Any Notes requested by a Lender pursuant to Section 2.15
payable to the order of such requesting Lender.

36
[image77.gif]

          (vi)     Copies of all governmental approvals, if any, necessary for
any Borrower to enter into the Loan Documents to which it is a party and to
obtain Credit Extensions hereunder.

          (vii)    Such other documents as any Lender or its counsel may
reasonably request.

          4.2     Each Credit Extension. Neither the Lenders, the Swingline
Lender nor the Issuers shall be required to make any Credit Extension to any
Borrower unless on the date of such Credit Extension:

          (i)      No Default or Unmatured Default with respect to such Borrower
exists or will result from such Credit Extension.

          (ii)     The representations and warranties of such Borrower contained
in Article V, (with the exception of the representations and warranties
contained in Sections 5.5, 5.7. and 5.15 which shall only be made as of the
Closing Date), are true and correct in all material respects as of the date of
such Credit Extension except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct in all material respects on and as
of such earlier date.

          (iii)    After giving effect to such Credit Extension, such Borrower's
Outstanding Credit Extensions will not exceed such Borrower's borrowing
authority as allowed by Applicable Governmental Authorities.

          (iv)    All legal matters incident to the making of such Credit
Extension shall be reasonably satisfactory to the Lenders and their counsel.

          Each request for a Credit Extension by a Borrower shall constitute a
representation and warranty by such Borrower that the conditions contained in
Sections 4.2(i), (ii) and (iii) have been satisfied. Any Lender may require a
duly completed compliance certificate in substantially the form of Exhibit A
from the applicable Borrower as a condition to the making of a Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

          Each Borrower represents and warrants to the Lenders that:

          5.1     Existence and Standing. Such Borrower is a corporation, and
each of its Subsidiaries is a corporation, partnership or limited liability
company, duly and properly incorporated or organized, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction (or, if applicable, jurisdictions)
of incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower.




37

[image77.gif]

          5.2     Authorization and Validity. Such Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by such Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which such Borrower is a party
constitute legal, valid and binding obligations of such Borrower enforceable
against such Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.

          5.3     No Conflict; Government Consent. Neither the execution and
delivery by such Borrower of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof, will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Borrower or any of its
Subsidiaries or (ii) such Borrower's or any of its Subsidiary's articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, bylaws, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which such Borrower or any of its
Significant Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on any
Property of such Borrower or any of its Significant Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority (including the FERC), or any
subdivision thereof (any of the foregoing, and "Approval"), is required to be
obtained by such Borrower or any of its Subsidiaries in connection with the
execution and delivery by such Borrower of the Loan Documents to which it is a
party, the borrowings and obtaining of Letters of Credit by such Borrower under
this Agreement, the payment and performance by such Borrower of its Obligations
or the legality, validity, binding effect or enforceability against such
Borrower of any Loan Document to which such Borrower is a party, except for such
Approvals which have been issued or obtained by such Borrower and which are in
full force and effect.

          5.4     Financial Statements. The financial statements included in
such Borrower's Public Reports were prepared in accordance with Agreement
Accounting Principles and fairly present the consolidated financial condition
and operations of such Borrower and its Subsidiaries at the dates thereof and
the consolidated results of their operations for the periods then ended.

          5.5     No Material Adverse Change. Since December 31, 2006, there has
been no change from that reflected in the Public Reports in the business,
Property, financial condition or results of operations of such Borrower and its
Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

          5.6     Taxes. Such Borrower and its Subsidiaries have filed all
United States federal tax returns and all other material tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by such Borrower or any of its Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with Agreement
Accounting Principles and

38

[image77.gif]

(b) taxes and governmental charges (in addition to those referred to in clause
(a)) in an aggregate amount not exceeding $1,000,000. The charges, accruals and
reserves on the books of such Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

          5.7     Litigation and Contingent Obligations. Except as disclosed in
the Public Reports, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of such
Borrower, threatened against or affecting such Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower or which seeks to prevent, enjoin or delay
the making of any Loans. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower, such Borrower has no
material contingent obligations not provided for or disclosed in the Public
Reports.

          5.8     Significant Subsidiaries. Schedule 3 contains an accurate list
of all Significant Subsidiaries of such Borrower as of the Closing Date setting
forth their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by such Borrower or
other Subsidiaries of such Borrower. All of the issued and outstanding shares of
capital stock or other ownership interests of such Significant Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and nonassessable.

          5.9     ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither such Borrower nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.

          5.10   Accuracy of Information. No written information, exhibit or
report furnished by such Borrower or any of its Subsidiaries to the Agent or to
any Lender in connection with the negotiation of, or compliance with the Loan
Documents to which such Borrower is a party contained any material misstatement
of fact or omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading.

          5.11   Regulation U. Neither such Borrower nor any of its Subsidiaries
is engaged principally or as one of its primary activities in the business of
extending credit for the purpose of purchasing or carrying any "margin stock"
(as defined in Regulation U of the FRB).

          5.12   Material Agreements. Neither such Borrower nor any Subsidiary
thereof is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect with respect to such Borrower.

          5.13   Compliance With Laws. Such Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to



39

[image77.gif]

comply with any of the foregoing which could not reasonably be expected to have
a Material Adverse Effect with respect to such Borrower.

          5.14   Plan Assets; Prohibited Transactions. Such Borrower is not an
entity deemed to hold "plan assets" within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code).

          5.15   Environmental Matters. In the ordinary course of its business,
the officers of such Borrower consider the effect of Environmental Laws on the
business of such Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to such Borrower
and its Subsidiaries due to Environmental Laws. On the basis of this
consideration, such Borrower has concluded that Environmental Laws are not
reasonably expected to have a Material Adverse Effect with respect to such
Borrower. Except as disclosed in the Public Reports, neither such Borrower nor
any Subsidiary thereof has received any notice to the effect that its operations
are not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which noncompliance
or remedial action could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower.

          5.16   Investment Company Act. Neither such Borrower nor any
Subsidiary thereof is an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940.

          5.17   Insurance. Such Borrower and its Significant Subsidiaries
maintain insurance with financially sound and reputable insurance companies on
all their Property of a character usually insured by entities in the same or
similar businesses similarly situated against loss or damage of the kinds and in
the amounts, customarily insured against by such entities, and maintain such
other insurance as is usually carried by such entities.

          5.18   No Default. No Default or Unmatured Default exists.

          5.19   Ownership of Properties. As of the Closing Date, such Borrower
and its Subsidiaries have valid title, free of all Liens other than those
permitted by Section 6.12, to all the Property reflected as owned by such
Borrower and its Subsidiaries in the financial statements of such Borrower
referred to in Section 5.4, other than Property used, sold, transferred or
otherwise disposed of since such date (a) in the ordinary course of business or
(b) which are not material to the business of such Borrower and its Subsidiaries
taken as a whole.

          5.20   OFAC. None of the Borrowers, any Subsidiary of the Borrowers or
any Affiliate of the Borrowers: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury's Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at

40

[image77.gif]

http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person; and (iv) none of the proceeds from the loan will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

ARTICLE VI

COVENANTS

          During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

          6.1     Financial Reporting. Each Borrower will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with Agreement Accounting Principles, and furnish to
the Agent (in such number of copies as the Agent may reasonably request):

          (i)      Within 100 days after the close of each of its fiscal years,
an audit report, which shall be without a "going concern" or similar
qualification or exception and without any qualification as to the scope of the
audit, issued by independent certified public accountants of recognized national
standing and reasonably acceptable to the Agent, prepared in accordance with
Agreement Accounting Principles on a consolidated and consolidating basis
(consolidating statements need not be certified by such accountants) for itself
and its Subsidiaries, including balance sheets as of the end of such period,
related profit and loss and reconciliation of surplus statements, and a
statement of cash flows, accompanied by (a) any management letter prepared by
said accountants, and (b) a certificate of said accountants that, in the course
of their examination necessary for their certification of the foregoing, they
have obtained no knowledge of any Default or Unmatured Default with respect to
such Borrower, or if, in the opinion of such accountants, any such Default or
Unmatured Default shall exist, stating the nature and status thereof; provided
that if such Borrower is then a "registrant" within the meaning of Rule 1-01 of
Regulation S-X of the SEC and required to file a report on Form 10-K with the
SEC, a copy of such Borrower's annual report on Form 10-K (excluding the
exhibits thereto, unless such exhibits are requested under clause (viii) of this
Section) or any successor form and a manually executed copy of the accompanying
report of such Borrower's independent public accountant, as filed with the SEC,
shall satisfy the requirements of this clause (i);

          (ii)     Within 60 days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its Subsidiaries, either (i)
consolidated and consolidating unaudited balance sheets as at the close of each
such period and consolidated and consolidating profit and loss and
reconciliation of surplus statements and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer or (ii) if such Borrower is then a
"registrant" within the meaning of Rule 1-01 of Regulation S-X of the SEC and
required to file a report on Form 10-Q with the SEC, a copy of such Borrower's
report on Form 10-Q for such quarterly period, excluding the exhibits thereto,
unless such exhibits are requested under clause (viii) of this Section.

41

[image77.gif]

          (iii)    Together with the financial statements (or reports) required
under Sections 6.1(i) and (ii), a compliance certificate in substantially the
form of Exhibit A signed by an Authorized Officer of such Borrower showing the
calculations necessary to determine such Borrower's compliance with Section 6.13
of this Agreement and stating that, to the knowledge of such officer, no Default
or Unmatured Default with respect to such Borrower exists, or if any such
Default or Unmatured Default exists, stating the nature and status thereof.

          (iv)    As soon as possible and in any event within 30 days after
receipt by such Borrower, a copy of (a) any notice or claim to the effect that
such Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by such Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by such Borrower or any of its
Subsidiaries, which, in either case, could be reasonably expected to have a
Material Adverse Effect with respect to such Borrower.

          (v)     In the case of PHI, promptly upon the furnishing thereof to
its shareholders generally, copies of all financial statements, reports and
proxy statements so furnished.

          (vi)    Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which such
Borrower or any of its Subsidiaries files with the SEC.

          (vii)   In the case of PHI, as soon as PHI obtains knowledge of an
actual Change in Control or publicly disclosed prospective Change in Control,
written notice of same, including the anticipated or actual date of and all
other publicly disclosed material terms and conditions surrounding such proposed
or actual Change in Control.

          (viii)   Such other information (including nonfinancial information)
as the Agent or any Lender may from time to time reasonably request.

          Documents required to be delivered pursuant to clause (i), (ii), (v)
or (vi) above may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the applicable Borrower
posts such documents, or provides a link thereto, on a website on the internet
at a website address previously specified to the Agent and the Lenders; or (ii)
on which such documents are posted on the applicable Borrower's behalf on
IntraLinks or another relevant website, if any, to which each of the Agent and
each Lender has access; provided that (i) upon request of the Agent or any
Lender, the applicable Borrower shall deliver paper copies of such documents to
the Agent or such Lender (until a written request to cease delivering paper
copies is given by the Agent or such Lender) and (ii) the applicable Borrower
shall notify (which may be by facsimile or electronic mail) the Agent and each
Lender of the posting of any documents. The Agent shall have no obligation to
request the delivery of, or to maintain copies of, the documents referred to
above or to monitor compliance by any Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.




42

[image77.gif]

          6.2     Use of Proceeds. Each Borrower will use the proceeds of the
Advances to it for general corporate purposes. No Borrower will, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances to it to
purchase or carry any "margin stock" (as defined in Regulation U of the FRB).

          6.3     Notice of Default. Each Borrower will give prompt notice in
writing to the Lenders of the occurrence of any Default or Unmatured Default
with respect to such Borrower (it being understood and agreed that no Borrower
shall be required to make separate disclosure under this Section 6.3 of
occurrences or developments which have previously been disclosed to the Lenders
in any financial statement or other information delivered to the Lenders
pursuant to Section 6.1).

          6.4     Conduct of Business. Each Borrower will, and will cause each
of its Significant Subsidiaries (or, in the case of clause (ii) below, each of
its Subsidiaries) to, (i) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and (ii) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent, in
the case of all matters covered by this clause (ii) other than the existence of
such Borrower, that failure to do so would not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

          6.5     Taxes. Each Borrower will, and will cause each of its
Subsidiaries to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except (a) those that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles and (b)
taxes, governmental charges and levies (in addition to those referred to in
clause (a)) in an aggregate amount not exceeding $1,000,000.

          6.6     Insurance. Each Borrower will, and will cause each of its
Significant Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on all of its Property in such amounts and
covering such risks as is consistent with sound business practice, and each
Borrower will furnish to any Lender such information as such Lender may
reasonably request as to the insurance carried by such Borrower and its
Significant Subsidiaries.

          6.7     Compliance with Laws. Each Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, where failure to do so could reasonably be expected to
have a Material Adverse Effect with respect to such Borrower.

          6.8     Maintenance of Properties. Each Borrower will, and will cause
each of its Subsidiaries to, do all things necessary to (a) maintain, preserve,
protect and keep its Property in




43

[image77.gif]

good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, where failure to do so could
reasonably be expected to have a Material Adverse Effect with respect to such
Borrower; and (b) keep proper books and records in which full and correct
entries shall be made of all material financial transactions of such Borrower
and its Subsidiaries.

          6.9     Inspection. Each Borrower will, and will cause each of its
Significant Subsidiaries to, permit the Agent and the Lenders upon reasonable
notice and at such reasonable times and intervals as the Agent or any Lender may
designate by their respective representatives and agents, to inspect any of the
Property, books and financial records of such Borrower and each such Significant
Subsidiary, to examine and make copies of the books of accounts and other
financial records of such Borrower and each such Significant Subsidiary, and to
discuss the affairs, finances and accounts of such Borrower and each such
Significant Subsidiary with, and to be advised as to the same by, their
respective officers.

          6.10   Merger. No Borrower will, nor will it permit any of its
Significant Subsidiaries to, merge or consolidate with or into any other Person,
except that, so long as both immediately prior to and after giving effect to
such merger or consolidation, no Default or Unmatured Default with respect to
such Borrower shall have occurred and be continuing, (i) any Significant
Subsidiary of a Borrower may merge with such Borrower or a wholly-owned
Subsidiary of such Borrower and (ii) a Borrower may merge or consolidate with
any other Person so long as such Borrower is the surviving entity.

          6.11   Sales of Assets. No Borrower will, nor will it permit any of
its Subsidiaries to, lease, sell or otherwise dispose of any of its assets
(other than in the ordinary course of business), or sell or assign with or
without recourse any accounts receivable, except:

          (i)      Any Subsidiary of a Borrower may sell, transfer or assign any
of its assets to such Borrower or another Subsidiary of such Borrower.

          (ii)     The sale, assignment or other transfer of accounts receivable
or other rights to payment pursuant to any Securitization Transaction.

          (iii)    In the case of PHI, any Permitted PHI Asset Sale so long as,
at the time thereof and immediately after giving effect thereto, no Default or
Unmatured Default with respect to PHI exists.

          (iv)    In the case of ACE, any Permitted ACE Asset Sale so long as,
at the time thereof and immediately after giving effect thereto, no Default or
Unmatured Default with respect to ACE exists.

          (v)     In the case of DPL, any Permitted DPL Asset Sale so long as,
at the time thereof and immediately after giving effect thereto, no Default or
Unmatured Default with respect of DPL exists.




44

[image77.gif]

          (vi)     In the case of PEPCO, any Permitted PEPCO Asset Sale so long
as, at the time thereof and immediately after giving effect thereto, no Default
or Unmatured Default with respect to PEPCO exists.

          (vii)    So long as no Default or Unmatured Default exists or would
result therefrom, the sale of Intangible Transition Property to a Special
Purpose Subsidiary in connection with such Special Purpose Subsidiary's issuance
of Nonrecourse Transition Bond Debt.

          (viii)   Any Borrower and its Subsidiaries may sell or otherwise
dispose of assets so long as the aggregate book value of all assets sold or
otherwise disposed of in any fiscal year of such Borrower (other than assets
sold or otherwise disposed of in the ordinary course of business or pursuant to
clauses (i) through (vii) above) does not exceed a Substantial Portion of the
Property of such Borrower.

          6.12   Liens. No Borrower will, nor will it permit any of its
Significant Subsidiaries to, create, incur, or suffer to exist any Lien in, of
or on the Property of such Borrower or any such Significant Subsidiary, except:

          (i)      Liens for taxes, assessments or governmental charges or
levies on its Property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.

          (ii)     Liens imposed by law, such as carriers', warehousemen's and
mechanics' liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 90 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

          (iii)    Liens arising out of pledges or deposits under worker's
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.

          (iv)    Utility easements, building restrictions, zoning laws or
ordinances and such other encumbrances or charges against real property as are
of a nature generally existing with respect to properties of a similar character
and which do not in any material way affect the marketability of the same or
interfere with the use thereof in the business of such Borrower and its
Significant Subsidiaries.

          (v)     Liens existing on the date hereof and described in Schedule 4
(including Liens on after-acquired property arising under agreements described
in Schedule 4 as such agreements are in effect on the date hereof).

          (vi)    Judgment Liens which secure payment of legal obligations that
would not constitute a Default with respect to such Borrower under Article VII.

          (vii)   Liens on Property acquired by such Borrower or a Significant
Subsidiary thereof after the date hereof, existing on such Property at the time
of acquisition thereof (and not created

45

[image77.gif]

in anticipation thereof), provided that in any such case no such Lien shall
extend to or cover any other Property of such Borrower or such Significant
Subsidiary, as the case may be.

          (viii)   Deposits and/or similar arrangements to secure the
performance of bids, fuel procurement contracts or other trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business by such Borrower or any of its Significant
Subsidiaries.

          (ix)     Liens on assets of such Borrower and its Significant
Subsidiaries arising out of obligations or duties to any municipality or public
authority with respect to any franchise, grant, license, permit or certificate.

          (x)      Rights reserved to or vested in any municipality or public
authority to control or regulate any property or asset of such Borrower or any
of its Significant Subsidiaries or to use such property or asset in a manner
which does not materially impair the use of such property or asset for the
purposes for which it is held by such Borrower or such Significant Subsidiary.

          (xi)     Irregularities in or deficiencies of title to any Property
which do not materially affect the use of such property by such Borrower or any
of its Significant Subsidiaries in the normal course of its business.

          (xii)    Liens securing Indebtedness of such Borrower and its
Subsidiaries incurred to finance the acquisition of fixed or capital assets,
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, (iii) the principal amount of Indebtedness secured thereby is not
increased and (iv) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed 100% of the original purchase price of such property at
the time it was acquired.

          (xiii)   Any Lien on any property or asset of any corporation or other
entity existing at the time such corporation or entity is acquired, merged or
consolidated or amalgamated with or into such Borrower or any Significant
Subsidiary thereof and not created in contemplation of such event.

          (xiv)    Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by Section 6.12 (v),
(vii), (xii) or (xiii), provided that such Indebtedness is not increased and is
not secured by any additional assets.

          (xv)     Rights of lessees arising under leases entered into by such
Borrower or any of its Significant Subsidiaries as lessor, in the ordinary
course of business.

          (xvi)    In the case of PHI and PEPCO, Permitted PEPCO Liens.

          (xvii)   In the case of PHI and DPL, Permitted DPL Liens.

          (xviii)  In the case of PHI and ACE, Permitted ACE Liens.



46

[image77.gif]

          (xix)    In the case of PHI, Permitted PHI Liens.

          (xx)     Purchase money mortgages or other purchase money liens or
conditional sale, lease-purchase or other title retention agreements upon or in
respect of property acquired or leased for use in the ordinary course of its
business by such Borrower or any of its Significant Subsidiaries.

          (xxi)    Liens granted by a Special Purpose Subsidiary to secure
Nonrecourse Transition Bond Debt of such Special Purpose Subsidiary.

          (xxii)   Liens, in addition to those permitted by clauses (i) through
(xxi), granted by PHI and its Subsidiaries (other than the Subsidiary Borrowers
and their Subsidiaries) to secure Nonrecourse Indebtedness incurred after the
date hereof, provided that the aggregate amount of all Indebtedness secured by
such Liens shall not at any time exceed $200,000,000.

          (xxiii)  Other Liens, in addition to those permitted by clauses (i)
through (xxii), securing Indebtedness or arising in connection with
Securitization Transactions, provided that the sum (without duplication) of all
such Indebtedness, plus the aggregate investment or claim held at any time by
all purchasers, assignees or other transferees of (or of interests in)
receivables and other rights to payment in all Securitization Transactions
(excluding any Nonrecourse Transition Bond Debt), shall not at any time exceed
(a) $700,000,000 for PHI and its Significant Subsidiaries, (b) $300,000,000 for
PEPCO and its Significant Subsidiaries, (c) $300,000,000 for DPL and its
Significant Subsidiaries and (d) $300,000,000 for ACE and its Significant
Subsidiaries.

          6.13     Leverage Ratio. No Borrower will permit the ratio, determined
as of the end of each of its fiscal quarters, of (i) the Total Indebtedness of
such Borrower to (ii) the Total Capitalization of such Borrower to be greater
than 0.65 to 1.0. For purposes of this Section, the aggregate outstanding
Indebtedness evidenced by Hybrid Securities up to an aggregate amount of 15% of
Total Capitalization as of the date of determination, shall be excluded from
Total Indebtedness, but the entire aggregate outstanding Indebtedness evidenced
by such Hybrid Securities shall be included in the calculation of Total
Capitalization.

ARTICLE VII

DEFAULTS

          The occurrence of any one or more of the following events shall
constitute a Default with respect to the Borrower(s) affected thereby (it being
understood that (a) any Default with respect to a Subsidiary Borrower shall also
be a Default with respect to PHI; and (b) any Default under Section 7.10 or 7.12
shall be a Default for all Borrowers):

          7.1     Representation or Warranty. Any representation or warranty
made, or deemed made pursuant to Section 4.2 by or on behalf of such Borrower to
the Issuers, the Swingline Lender, the Lenders or the Agent under or in
connection with this Agreement or any certificate or information delivered in
connection with this Agreement or any other Loan Document to which such Borrower
is a party shall be materially false on the date as of which made.



47

[image77.gif]

          7.2     Nonpayment. Nonpayment of the principal of any Loan to such
Borrower when due; nonpayment of any Reimbursement Obligation of such Borrower
within one Business Day after the same becomes due; or nonpayment by such
Borrower of any interest on any Loan to such Borrower, or of any facility fee,
utilization fee, letter of credit fee or other obligation payable by such
Borrower under any of the Loan Documents to which it is a party, within five
days after the same becomes due.

          7.3     Certain Covenant Breaches. The breach by such Borrower of any
of the terms or provisions of Section 6.2, 6.4 (as to the existence of such
Borrower), 6.10, 6.11, 6.12 or 6.13.

          7.4     Other Breaches. The breach by such Borrower (other than a
breach which constitutes a Default with respect to such Borrower under another
Section of this Article VII) of any of the terms or provisions of this Agreement
which is not remedied within 15 days (or, in the case of Section 6.9, five
Business Days) after the chief executive officer, the chief financial officer,
the President, the Treasurer or any Assistant Treasurer of such Borrower obtains
actual knowledge of such breach.

          7.5     Cross Default. Failure of such Borrower or any of its
Significant Subsidiaries to pay when due any Indebtedness aggregating in excess
of $50,000,000 ("Material Indebtedness"); or the default by such Borrower or any
of its Significant Subsidiaries in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of such Borrower or
any of its Significant Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or such Borrower or any of its
Significant Subsidiaries shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.

          7.6     Voluntary Bankruptcy, etc. Such Borrower or any of its
Significant Subsidiaries shall (i) have an order for relief entered with respect
to it under the federal bankruptcy laws as now or hereafter in effect, (ii) make
an assignment for the benefit of creditors, (iii) apply for, seek, consent to,
or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or a Substantial Portion of its Property,
(iv) institute any proceeding seeking an order for relief under the federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.

          7.7     Involuntary Bankruptcy, etc. Without the application, approval
or consent of such Borrower or any of its Significant Subsidiaries, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for such
Borrower or any of its Significant Subsidiaries or a

48

[image77.gif]

Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against such Borrower or any of its Significant
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 30 consecutive days.

          7.8     Seizure or Property, etc. Any court, government or
governmental agency shall condemn, seize or otherwise appropriate, or take
custody or control of, all or any portion of the Property of such Borrower and
its Significant Subsidiaries which, when taken together with all other Property
of such Borrower and its Significant Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, constitutes a Substantial Portion
of its Property.

          7.9     Judgments. Such Borrower or any of its Significant
Subsidiaries shall fail within 60 days to pay, bond or otherwise discharge one
or more (i) judgments or orders for the payment of money in excess of
$50,000,000 (or the equivalent thereof in currencies other than U.S. Dollars) in
the aggregate or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect
with respect to such Borrower, and, in any such case, there is a period of five
consecutive days during which a stay of enforcement of such judgment(s) or
order(s) is not in effect (by reason of pending appeal or otherwise).

          7.10   ERISA. (i) Any Person shall engage in any "prohibited
transaction" (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any "accumulated funding deficiency" (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of any
Borrower or any other member of the Controlled Group, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any other member of the Plan shall terminate for purposes of Title
IV of ERISA, (v) any Borrower or any other member of the Controlled Group shall,
or in the reasonable opinion of the Required Lenders is likely to, incur any
liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case referred to in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect with respect to any Borrower.

          7.11   Unenforceability of Loan Documents. Any Loan Document shall
cease to be in full force and effect (other than, in the case of a Note, as
contemplated hereby), any action shall be taken by or on behalf of a Borrower to
discontinue or to assert the invalidity or unenforceability of any of its
obligations under any Loan Document, or any Borrower or any Person acting on
behalf of a Borrower shall deny that such Borrower has any further liability
under any Loan Document or shall give notice to such effect.

          7.12   Change in Control. Any Change in Control shall occur; or PHI
shall fail to own, directly or indirectly, 100% of the Voting Stock of each
Subsidiary Borrower.

49

[image77.gif]

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

          8.1     Acceleration. If any Default described in Section 7.6 or 7.7
occurs with respect to a Borrower, the obligations of the Lenders (including the
Issuers and the Swingline Lender) to make Credit Extensions to such Borrower
hereunder shall automatically terminate and the Obligations of such Borrower
shall immediately become due and payable without any election or action on the
part of the Agent or any Lender. If any other Default occurs with respect to a
Borrower, the Required Lenders (or the Agent with the consent of the Required
Lenders) may terminate or suspend the obligations of the Lenders (including the
Issuers and the Swingline Lender) to make Credit Extensions to such Borrower
hereunder, or declare the Obligations of such Borrower to be due and payable, or
both, whereupon such obligations of the Lenders (including the Issuers and the
Swingline Lender) shall terminate and/or the Obligations of such Borrower shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which each Borrower hereby expressly waives.

          If, within 30 days after termination of the obligations of the Lenders
to make Credit Extensions to any Borrower hereunder or acceleration of the
maturity of the Obligations of any Borrower as a result of any Default (other
than any Default as described in Section 7.6 or 7.7) with respect to such
Borrower and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to such Borrower,
rescind and annul such termination and/or acceleration.

          8.2     Amendments. Subject to the provisions of this Article VIII,
the Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement changing in any
manner the rights of the Lenders or any Borrower hereunder or waiving any
Default or Unmatured Default hereunder; provided that no such supplemental
agreement shall, without the consent of all of the Lenders:

          (i)      Other than as provided in Section 2.4, extend the final
maturity of any Loan or Reimbursement Obligation or forgive all or any portion
of the principal amount thereof, or reduce the rate or extend the time of
payment of interest thereon or on any facility fees, utilization fees or letter
of credit fees.

          (ii)     Reduce the percentage specified in the definition of Required
Lenders.

          (iii)    Other than as provided in Section 2.2 and Section 2.4, extend
the Facility Termination Date for any Borrower, increase the amount of the
Commitment of any Lender hereunder, increase any Sublimit or permit any Borrower
to assign its rights under this Agreement.

          (iv)    Amend this Section 8.2.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment of this
Agreement relating to any

50

[image77.gif]

Issuer shall be effective without the written consent of such Issuer. No
amendment of this Agreement relating to the Swingline Lender shall be effective
without the written consent of the Swingline Lender. The Agent may waive payment
of the fee required under Section 12.3.2 without obtaining the consent of any
other party to this Agreement.

          8.3     Preservation of Rights. No delay or omission of the Agent, the
Issuers, the Swingline Lender or the Lenders to exercise any right under the
Loan Documents shall impair such right or be construed to be a waiver of any
Default or Unmatured Default or an acquiescence therein, and the making of a
Credit Extension notwithstanding the existence of a Default or Unmatured Default
or the inability of the applicable Borrower to satisfy the conditions precedent
to such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of any Loan Document
whatsoever shall be valid unless in writing signed by the parties required
pursuant to Section 8.2 and then only to the extent in such writing specifically
set forth. All remedies contained in the Loan Documents or by law afforded shall
be cumulative and all shall be available to the Agent, the Issuers, the
Swingline Lender and the Lenders until the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

          9.1     Survival of Representations. All representations and
warranties of the Borrowers contained in this Agreement shall survive the making
of the Credit Extensions herein contemplated.

          9.2     Governmental Regulation. Anything contained in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to any Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

          9.3     Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

          9.4     Entire Agreement. The Loan Documents embody the entire
agreement and understanding among the Borrowers, the Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the Agent
and the Lenders relating to the subject matter thereof.

          9.5     Several Obligations; Benefits of this Agreement. The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided that the parties hereto
expressly agree that each Arranger shall enjoy the

51

[image77.gif]

benefits of the provisions of Sections 9.6, 9.10 and 10.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

          9.6     Expenses; Indemnification.

          (i)      PHI shall reimburse the Agent and each Arranger for all
reasonable costs, internal charges and out of pocket expenses including
reasonable expenses of and fees for attorneys for the Agent and each Arranger
who are employees of the Agent or an Arranger and of a single outside counsel
for all of the Agent and the Arrangers paid or incurred by the Agent or such
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification and administration of the Loan
Documents. Each Borrower agrees to reimburse the Agent, the Arrangers and the
Lenders for (A) all reasonable costs, internal charges and out of pocket
expenses (including reasonable attorneys' fees and time charges of attorneys for
the Agent, the Arrangers and the Lenders, which attorneys may be employees of
the Agent, the Arrangers or a Lender) paid or incurred by the Agent, the
Arrangers or any Lender in connection with the collection and enforcement of the
Obligations of such Borrower under the Loan Documents (including in any
"work-out" or restructuring of the Obligations of such Borrower resulting from
the occurrence of a Default with respect to such Borrower) and (B) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including reasonable counsel fees and disbursements) incurred in connection
with defense thereof, by the Agent or any Lender as a result of conduct by any
Borrower that violates a sanction enforced by OFAC.

          (ii)     Each Borrower agrees to indemnify the Agent, each Arranger,
each Lender, their respective affiliates, and each of the directors, officers
and employees of the foregoing Persons (collectively, the "Indemnified Parties")
against all losses, claims, damages, penalties, judgments, liabilities and
reasonable expenses (including all reasonable expenses of litigation or
preparation therefor whether or not any Indemnified Party is a party thereto)
which any of them may pay or incur arising out of or relating to this Agreement,
the other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Indemnified Party seeking
indemnification; provided that no Subsidiary Borrower shall have any obligation
with respect to any of the foregoing to the extent allocable solely to PHI or
another Subsidiary Borrower. The obligations of the Borrowers under this Section
9.6 shall survive the termination of this Agreement.

          9.7     Numbers of Documents. All statements, notices, closing
documents and requests hereunder shall be furnished to the Agent with sufficient
counterparts so that the Agent may furnish one to each of the Lenders.

          9.8     Disclosure. The Borrowers and the Lenders hereby (i)
acknowledge and agree that Wachovia and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates and (ii) waive any liability of Wachovia or any
of its Affiliates to any Borrower or any Lender, respectively, arising out of




52

[image77.gif]

or resulting from such investments, loans or relationships other than
liabilities arising out of the gross negligence or willful misconduct of
Wachovia or its Affiliates.

          9.9     Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

          9.10   Nonliability of Lenders. The relationship between the Borrowers
on the one hand and the Lenders and the Agent on the other hand shall be solely
that of borrower and lender. None of the Agent, either Arranger or any Lender
shall have any fiduciary responsibility to any Borrower. None of the Agent,
either Arranger or any Lender undertakes any responsibility to any Borrower to
review or inform such Borrower of any matter in connection with any phase of
such Borrower's business or operations. Each Borrower agrees that none of the
Agent, either Arranger or any Lender shall have liability to such Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by such
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. None of the
Agent, either Arranger or any Lender shall have any liability with respect to,
and each Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by such Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

          9.11   Limited Disclosure.

          (i)      None of the Agent, any Issuer, the Swingline Lender nor any
Lender shall disclose to any Person any Specified Information (as defined below)
except to its, and its Affiliates', officers, employees, agents, accountants,
legal counsel, advisors and other representatives who have a need to know such
Specified Information in connection with this Agreement or the transactions
contemplated hereby. "Specified Information" means information that any Borrower
has furnished or in the future furnishes to the Agent, any Issuer, the Swingline
Lender or any Lender in confidence, but does not include any such information
that (a) is published in a source or otherwise becomes generally available to
the public (other than through the actions of the Agent, any Issuer, the
Swingline Lender, any Lender or any of their Affiliates, officers, employees,
agents, accountants, legal counsel, advisors and other representatives in
violation of this Agreement) or that is or becomes available to the Agent, such
Issuer, the Swingline Lender or such Lender from a source other than a Borrower,
(b) without duplication with clause (b) above, is otherwise a matter of general
public knowledge, (c) that is required to be disclosed by law, regulation or
judicial order (including pursuant to the Code), (d) that is requested by any
regulatory body with jurisdiction over the Agent, any Issuer, the Swingline
Lender or any Lender, (e) that is disclosed to legal counsel, accountants and
other professional advisors to the Agent, such Issuer, the Swingline Lender or
such Lender, in connection with the exercise of any right or remedy hereunder or
under any Note or any suit or other litigation or proceeding relating to this
Agreement or any Note or to a rating agency if required by such

53

[image77.gif]

agency in connection with a rating relating to Credit Extensions hereunder, (f)
that is disclosed to assignees or participants or potential assignees or
participants who agree to be bound by the provisions of this Section 9.11 or (g)
that is disclosed to any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to any Borrower and its obligations
who agrees to be bound by the provisions of this Section 9.11.

          (ii)     The provisions of this Section 9.11 supersede any
confidentiality obligations of any Lender, any Issuer, the Swingline Lender or
the Agent relating to this Agreement or the transactions contemplated hereby
under any agreement between any Borrower and any such party.

          9.12   Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
FRB) for the repayment of the Credit Extensions provided for herein.

          9.13   USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrowers pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318:

          IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for the
Borrower: When a Borrower opens an account, if such Borrower is an individual,
the Agent and the Lenders will ask for such Borrower's name, residential
address, tax identification number, date of birth and other information that
will allow the Agent and the Lenders to identify such Borrower, and, if a
Borrower is not an individual, the Agent and the Lenders will ask for such
Borrower's name, tax identification number, business address and other
information that will allow the Agent and the Lenders to identify such Borrower.
The Agent and the Lenders may also ask, if a Borrower is an individual, to see
such Borrower's driver's license or other identifying documents, and, if the
Borrower is not an individual, to see the Borrower's legal organizational
documents or other identifying documents.

          9.14   Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Agent under the Existing Credit
Agreement based on facts or events occurring or existing prior to the execution
and delivery of this Agreement. On the Closing Date, the credit facilities
described in the Existing Credit Agreement shall be amended, supplemented,
modified and restated in their entirety by the facilities described herein, and
all loans and other obligations of the Borrowers outstanding as of such date
under the Existing Credit Agreement shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Agent shall make such transfers of
funds as are necessary in order that the outstanding balance of such Loans,
together with any Loans funded on the Closing Date, reflect the Commitments of
the Lenders hereunder.



54

[image77.gif]

ARTICLE X

THE AGENT

          10.1   Appointment; Nature of Relationship. Wachovia is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the "Agent") hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
X. Notwithstanding the use of the defined term "Agent," it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders'
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a "representative" of the Lenders within
the meaning of Section 9-105 of the Uniform Commercial Code and (iii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. Each
of the Lenders hereby agrees to assert no claim against the Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

          10.2   Powers. The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto.
The Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any other Loan Document except any
action specifically provided by the Loan Documents to be taken by the Agent.

          10.3   General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to any Borrower or any Lender for
any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

          10.4   No Responsibility for Loans Recitals etc. Neither the Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except receipt of items required to be
delivered solely to the Agent; (d) the existence or possible existence of any
Default or Unmatured Default; or (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith. The Agent shall have no
duty to disclose to the Lenders information that is not required to be furnished
by a Borrower to the

55

[image77.gif]

Agent at such time, but is voluntarily furnished by such Borrower to the Agent
(either in its capacity as Agent or in its individual capacity).

          10.5   Action on Instructions of Lenders. The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders (or, when expressly required hereunder, all of the Lenders),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders. The Lenders hereby acknowledge that the
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

          10.6   Employment of Agents and Counsel. The Agent may execute any of
its duties as Agent hereunder and under any other Loan Document by or through
employees, agents and attorneys in fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys in fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent's duties hereunder and under any other
Loan Document.

          10.7   Reliance on Documents; Counsel. The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

          10.8   Agent's Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by any Borrower for which the Agent is entitled to reimbursement by
such Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including for any expenses incurred by the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any document
delivered in connection therewith or the transactions contemplated thereby
(including for any such amounts incurred by or asserted against the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct

56

[image77.gif]

of the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

          10.9   Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder (except for failure of a Borrower to pay any amount required to be
paid to the Agent hereunder for the account of the Lenders) unless the Agent has
received written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Unmatured Default and stating that such notice is a
"notice of default". In the event that the Agent receives such a notice, the
Agent shall give prompt notice thereof to all Lenders.

          10.10 Rights as a Lender. In the event the Agent is a Lender, the
Agent shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment, its Loans, its participation in the
Swingline Loans and its interest in the LC Obligations as any Lender and may
exercise the same as though it were not the Agent, and the term "Lender" or
"Lenders" shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Borrower or
any of its Subsidiaries in which such Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent in its
individual capacity is not obligated to remain a Lender.

          10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, either Arranger or any other
Lender and based on the financial statements prepared by the Borrowers and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, either Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

          10.12 Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and PHI, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right (with, so long
as no Default or Unmatured Default exists with respect to any Borrower, the
consent of PHI, which shall not be unreasonably withheld or delayed) to appoint,
on behalf of the Borrowers and the Lenders, a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders within thirty days
after the resigning Agent's giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Agent. Notwithstanding the


57

[image77.gif]

previous sentence, the Agent may at any time without the consent of any Lender
but with the consent of PHI, not to be unreasonably withheld or delayed, appoint
any of its Affiliates which is a commercial bank as a successor Agent hereunder.
If the Agent has resigned or been removed and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrowers shall make all payments in respect of their respective Obligations to
the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Agent shall be deemed to be appointed hereunder until such
successor Agent has accepted the appointment. Any such successor Agent shall be
a commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent (by merger or
resignation or removal), or the Agent assigns its duties and obligations to an
Affiliate pursuant to this Section 10.12, then the term "Prime Rate" as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Agent. Notwithstanding the foregoing provisions of this Section 10.12,
the Agent may not be removed by the Required Lenders unless the Agent (in its
individual capacity) is concurrently removed from its duties and
responsibilities as an Issuer and as the Swingline Lender.

          10.13 Agent's Fee. The Borrowers agree to pay to each of the Agent and
each Arranger, for the Agent's or such Arranger's own account, the fees agreed
to by the Borrowers and the Agent or such Arranger, as applicable.

          10.14 Delegation to Affiliates. The Borrowers and the Lenders agree
that the Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate's directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

          10.15 Other Agents. None of the Lenders identified on the cover page
or signature pages of this Agreement or otherwise herein as being the
"Syndication Agent" or a "Documentation Agent" (collectively, the "Other
Agents") shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Other Agents in deciding to enter into this Agreement or in taking or refraining
from taking any action hereunder or pursuant hereto.



 

 

58

[image77.gif]

ARTICLE XI

SETOFF; RATABLE PAYMENTS

          11.1   Setoff. In addition to, and without limitation of, any rights
of the Lenders and the Swingline Lender under applicable law, if any Borrower
becomes insolvent, however evidenced, or any Default occurs with respect to such
Borrower, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or the Swingline Lender or
any Affiliate of any Lender or the Swingline Lender to or for the credit or
account of such Borrower may be offset and applied toward the payment of the
Obligations of such Borrower owing to such Lender or the Swingline Lender,
whether or not the Obligations, or any part thereof, shall then be due.

          11.2   Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon the Outstanding Credit Extensions owed to
it by any Borrower (other than (i) payments received pursuant to Section 3.1,
3.2, 3.4 or 3.5, (ii) payments received by Non-Consenting Lenders pursuant to
Section 2.4, (iii) payments made to the Issuers in respect of Reimbursement
Obligations so long as the Lenders have not funded their participations therein
and (iv) payments made to the Swingline Lender in respect of Swingline Loans so
long as the Lenders have not funded their participations therein) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Outstanding Credit Extensions owed by
such Borrower to the other Lenders so that after such purchase each Lender will
hold its ratable proportion of all of such Borrower's Outstanding Credit
Extensions. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for the Outstanding Credit Extensions owed by it to any Borrower or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to the Outstanding Credit Extensions owed to
each of them by such Borrower. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

AFTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

          12.1   Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns, except that (i) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. The parties to this Agreement acknowledge that clause (ii) of the
preceding sentence relates only to absolute assignments and does not prohibit
assignments creating security interests, including any pledge or assignment by
any Lender of all or any portion of its rights under this Agreement and any Note
to a Federal Reserve Bank; provided that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Agent may treat the Person which made any Loan or which
holds any Note as


59

[image77.gif]

the owner thereof for all purposes hereof unless and until such Person complies
with Section 12.3; provided that the Agent may in its discretion (but shall not
be required to) follow instructions from the Person which made any Loan or which
holds any Note to direct payments relating to such Loan or Note to another
Person. Any assignee of the rights to any Loan or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

          12.2   Participations.

                    12.2.1     Permitted Participants; Effect. Upon giving
notice to but without obtaining the consent of any Borrower, any Lender may, in
the ordinary course of its business and in accordance with applicable law, at
any time sell to one or more banks or other entities ("Participants")
participating interests in any Obligations owing to such Lender, any Note held
by such Lender, any Commitment of such Lender or any other interest of such
Lender under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender's obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of the Obligations owing to such Lender and
the holder of any Note issued to it for all purposes under the Loan Documents,
all amounts payable by each Borrower under this Agreement shall be determined as
if such Lender had not sold such participating interests, and the Borrowers, the
Issuers, the Swingline Lender and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents.

                    12.2.2     Voting Rights. Each Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Loan Documents other than any
amendment, modification or waiver which extends the Facility Termination Date
for any Borrower or the final maturity of any Loan or Reimbursement Obligation
in which such Participant has an interest or forgives all or any portion of the
principal amount thereof, or reduces the rate or extends the time of payment of
interest thereon or on any facility fees, utilization fees or letter of credit
fees.

                    12.2.3     Benefit of Setoff. The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.



60

[image77.gif]

          12.3   Assignments.

                    12.3.1     Permitted Assignments. Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time assign to one or more banks or other entities ("Purchasers") all or any
part of its rights and obligations under the Loan Documents. Such assignment
shall be substantially in the form of Exhibit B or in such other form as may be
agreed to by the parties thereto. The consent of PHI and the Agent shall be
required prior to an assignment becoming effective with respect to a Purchaser
which is not a Lender or an Affiliate thereof; provided that if a Default exists
with respect to any Borrower, the consent of PHI shall not be required. Any such
consent shall not be unreasonably withheld or delayed. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate thereof shall
(unless each of PHI and the Agent otherwise consent) be in an amount not less
than the lesser of (i) $5,000,000 or (ii) the remaining amount of the assigning
Lender's Commitment (calculated as at the date of such assignment) or
outstanding Loans, participations in Swingline Loans and participations in LC
Obligations (to the extent such Commitment has been terminated). Each assignment
shall be of a constant, and not a varying, percentage of all of the assigning
Lender's interests in the Obligations of, and Commitment to, all Borrowers.

                    12.3.2     Effect; Effective Date. Upon (i) delivery to the
Agent of an Assignment Agreement, together with any consents required by Section
12.3.1, and (ii) payment of a $3,500 fee to the Agent for processing such
assignment (unless such fee is waived by the Agent), such Assignment Agreement
shall become effective on the effective date specified in such Assignment
Agreement. On and after the effective date of such Assignment Agreement, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrowers, the Lenders or the Agent shall be required to release the
transferor Lender with respect to the percentage of the Aggregate Commitment and
Obligations assigned to such Purchaser. Any Person that is at any time a Lender
and that thereafter ceases to be a Lender pursuant to the terms of this Section
12.3.2 shall continue to be entitled to the benefit of those provisions of this
Agreement that, pursuant to the terms hereof, survive the termination hereof.
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3.2, the transferor Lender, the Agent and the Borrowers shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser.

          12.4   Dissemination of Information. The Borrowers authorize each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a "Transferee") and
any prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrowers and their respective
Subsidiaries, including any information contained in any Public Reports;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.



 

61

[image77.gif]

          12.5   Grant of Funding Option to SPC. Notwithstanding anything to the
contrary contained herein, any Lender (a "Granting Lender") may grant to a
special purpose funding vehicle (an "SPC"), identified as such in writing from
time to time by the Granting Lender to the Agent and PHI, the option to provide
to any Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to such Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
12.5, any SPC may (a) with notice to, but without the prior written consent of,
PHI and the Agent and without paying any processing fee therefor, assign all or
a portion of its interests in any Loan to the Granting Lender or to any
financial institution (consented to by PHI and the Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (b) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

          12.6   Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(iv).

ARTICLE XIII

NOTICES

          13.1   Notices. (a) Except as otherwise permitted by Section 2.16, all
notices, requests and other communications to any party hereunder shall be in
writing (including facsimile transmission or electronic mail or posting on a
website) and shall, subject to the last paragraph of Section 6.1, be given to
such party at (i) in the case of any Borrower or the Agent, its address,
facsimile number or electronic mail address set forth below or such other
address, facsimile number or electronic mail address as it may hereafter specify
for such purpose by notice to the other parties hereto; and (ii) in the case of
any Lender, at the address, facsimile number or electronic mail address set
forth on Schedule 2 or such other address, facsimile number or electronic mail
address as such Lender may hereafter specify for such purpose by notice to the
Borrowers and the Agent. Subject to the last paragraph of Section 6.1, each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when


62

[image77.gif]

transmitted to the facsimile number specified pursuant to this Section and
confirmation of receipt is received, (ii) if given by mail, three Business Days
after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid, or (iii) if given by any other means, when
delivered (or, in the case of electronic mail, received) at the address
specified pursuant to this Section; provided that notices to the Agent under
Article II shall not be effective until received.

                     Notices to any party shall be sent to it at the following
addresses, or any other address as to which all the other parties are notified
in writing.

 

If to the Borrowers:

Pepco Holdings, Inc.
701 Ninth Street NW
Fifth Floor

Washington, DC 20068
Attention: Anthony J. Kamerick
Telephone: (202) 872-2056
Fax: (202) 872-3015
E-mail: tjkamerick@pepco.com

 

If to Wachovia as
Agent

Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services
Telephone No.: (704) 374-2698
Telecopy No.: (704) 383-0288

 

With copies to:
(other than Borrowing Notices, Conversion/ Continuation Notices and other
similar funding notices)

Wachovia Bank, National Association
One Wachovia Center, 6th Floor
301 South College Street
Charlotte, North Carolina 28288-0760
Attention: Larry Sullivan
Telephone No.: (704) 715-1794
Telecopy No.: (704) 374-4793
E-mail: larry.sullivan@wachovia.com

          13.2   Notices to and by Subsidiary Borrowers. Each Subsidiary
Borrower (a) authorizes PHI to send and receive notices on behalf of such
Subsidiary Borrower hereunder and (b) irrevocably agrees that any notice to PHI
which is effective pursuant to Section 13.1 shall be conclusively deemed to have
been received by such Subsidiary Borrower.

ARTICLE XIV

COUNTERPARTS

          This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this


63

[image77.gif]

Agreement by signing any such counterpart. This Agreement shall be effective
when it has been executed by the Borrowers, the Agent and the Lenders and each
party has notified the Agent by facsimile transmission or telephone that it has
taken such action.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

          15.1   CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

          15.2   CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, AND EACH BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST A BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY A BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

          15.3   WAIVER OF JURY TRIAL. THE BORROWERS, THE AGENT AND THE LENDERS
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

[Signatures Follow]



 

 

 

64

[image77.gif]

          IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have
executed this Agreement as of the date first above written.



 

PEPCO HOLDINGS, INC.

 

By:

 /s/ A. J. KAMERICK                       


Name:   Anthony J. Kamerick
Title:   Vice President and Treasurer  

POTOMAC ELECTRIC POWER COMPANY

 

By:

 /s/ A. J. KAMERICK                       


Name:   Anthony J. Kamerick
Title:   Vice President and Treasurer  

DELMARVA POWER & LIGHT COMPANY

 

By:

 /s/ A. J. KAMERICK                       


Name:   Anthony J. Kamerick
Title:   Vice President and Treasurer  

ATLANTIC CITY ELECTRIC COMPANY

 

By:

 /s/ A. J. KAMERICK                       


Name:   Anthony J. Kamerick
Title:     Treasurer

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent, Issuer, Swingline Lender and Lender

 

By:

 /s/ SHANNON TOWNSEND             


Name:   Shannon Townsend
Title:     Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

CITICORP USA, INC., as Syndication Agent and Lender

 

By:

 /s/ MAUREEN MARONEY               


Name:   Maureen Maroney
Title:     Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent and Lender

 

By:

  /s/ EMILY FREEDMAN      


Name:  Emily Freedman
Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

THE BANK OF NOVA SCOTIA, as Documentation Agent and Lender

 

By:

  /s/ T. RATTEW               


Name:   Thane Rattew
Title:   Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

JPMORGANCHASE BANK, N.A.,
as Documentation Agent and Lender

 

By:

 /s/ HELEN D. DAVIS           


Name:  Helen D. Davis
Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

KEYBANK NATIONAL ASSOCIATION, as
Lender

 

By:

 /s/ SHERRIE I. MANSON      


Name: Sherrie I. Manson
Title:   Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

MERRILL LYNCH BANK USA, as Lender

 

By:

  /s/ LOUIS ALDER         


Name:   Louis Alder
Title:    Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

 

SUNTRUST BANK, as Lender

 

By:

  /s/ Y. PIRIO                       
Name:   Yann Pirio
Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

CREDIT SUISSE, Cayman Islands Branch
as Lender

 

By:

 /s/ CALDWELL               


Name:  Brian Caldwell
Title:    Director  

By:

 /s/ N. KUMAR                  


Name:  Nupar Kumar
Title:    Associate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]



 

MIZUHO CORPORATE BANK, LTD., as Lender

 

By:

 /s/ R. VENTURA       


Name: Raymond Ventura
Title:   Deputy General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

Bank of Tokyo-Mitsubishi UFJ Trust Company, formerly known as Bank of
Tokyo-Mitsubishi Trust Company, as Lender

 

By:

 /s/ NICHOLAS R. BATTISTA     


Name:  Nicholas R. Battista
Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]



 

THE BANK OF NEW YORK, as Lender

 

By:

 /s/ JOHN WATT        


Name:  John Watt
Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

MORGAN STANLEY BANK, as Lender

 

By:

 /s/ DANIEL TWENGE    


Name:  Daniel Twenge
Title:   Authorized Signatory
                  Morgan Stanley Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Lender

 

By:

 /s/ JOHN H. LEWIN III     


Name: John H. Lewin III
Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

THE NORTHERN TRUST COMPANY, as Lender

 

By:

 /s/ MICHAEL J. KINGSLEY     


Name:   Michael J. Kingsley
Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

 

 

PNC BANK, N.A., as Lender

 

By:

 /s/ HOLLY KAY       


Name: Holly L. Kay
Title:  Corporate Banking Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image77.gif]

SCHEDULE 1

PRICING SCHEDULE

 

Level I Status

Level II status

Level III

Status

Level iv Status

Level v Status

Level VI Status

Applicable Margin/LC Fee Rate

0.150%

0.190%

0.270%

0.350%

0.425%

0.525%

Facility Fee Rate

0.050%

0.060%

0.080%

0.100%

0.125%

0.175%

Utilization Fee Rate

0.050%

0.050%

0.050%

0.050%

0.100%

0.100%

          For the purposes of this Schedule, the following terms have the
following meanings, subject to the other provisions of this Schedule:

          "Level I Status" exists with respect to any Borrower on any date if,
on such date, such Borrower's Moody's Rating is A2 or better, such Borrower's
S&P Rating is A or better or such Borrower's Fitch Rating is A or better.

          "Level II Status" exists with respect to any Borrower on any date if,
on such date, (i) such Borrower has not qualified for Level I Status and (ii)
such Borrower's Moody's Rating is A3 or better, such Borrower's S&P Rating is A-
or better or such Borrower's Fitch Rating is A- or better.

          "Level III Status" exists with respect to any Borrower on any date if,
on such date, (i) such Borrower has not qualified for Level I Status or Level II
Status and (ii) such Borrower's Moody's Rating is Baa1 or better, such
Borrower's S&P Rating is BBB+ or better or such Borrower's Fitch Rating is BBB+
or better.

          "Level IV Status" exists with respect to any Borrower on any date if,
on such date, (i) such Borrower has not qualified for Level I Status, Level II
Status or Level III Status and (ii) such Borrower's Moody's Rating is Baa2 or
better, such Borrower's S&P Rating is BBB or better or such Borrower's Fitch
Rating is BBB or better.

          "Level V Status" exists with respect to any Borrower on any date if,
on such date, (i) such Borrower has not qualified for Level I Status, Level II
Status, Level III Status or Level IV Status and (ii) such Borrower's Moody's
Rating is Baa3 or better, such Borrower's S&P Rating is BBB- or better or such
Borrower's Fitch Rating is BBB- or better.

          "Level VI Status" exists with respect to any Borrower on any date if,
on such date, such Borrower has not qualified for Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status.



SCH 1

[image77.gif]

          "Fitch Rating" means, at any time for any Borrower, the ratings issued
by Fitch Ratings and then in effect with respect to such Borrower's unsecured
long-term debt securities without third-party credit enhancement.

          "Moody's Rating" means, at any time for any Borrower, the rating
issued by Moody's and then in effect with respect to such Borrower's senior
unsecured long term debt securities without third party credit enhancement.

          "S&P Rating" means, at any time for any Borrower, the rating issued by
S&P and then in effect with respect to such Borrower's senior unsecured long
term debt securities without third party credit enhancement.

          "Status" means Level I Status, Level II Status, Level III Status,
Level IV Status, Level V Status or Level VI Status.

          For purposes of this Schedule, the Moody's Rating, the S&P Rating and
the Fitch Ratings in effect for any Borrower on any date are that in effect at
the close of business on such date.

          The Applicable Margin, the Facility Fee Rate, the LC Fee Rate and the
Utilization Fee Rate for each Borrower shall be determined in accordance with
the above based on such Borrower's Status as determined from its then current
Moody's Rating, S&P Rating and Fitch Rating. If the applicable Borrower is
split-rated and all three (3) ratings fall in different Levels, the Applicable
Margin, the LC Fee Rate and the Facility Fee Rate shall be based upon the Level
indicated by the middle rating. If the applicable Borrower is split-rated and
two (2) of the ratings fall in the same Level, (the "Majority Level") and the
third rating is in a different Level, the Applicable Margin, the LC Fee Rate,
Utilization Fee Rate and the Facility Fee shall be based upon the Majority
Level.



 

 

 

 

 

 

 

 

 

 

SCH 1

[image77.gif]

SCHEDULE 2

COMMITMENTS AND PRO RATA SHARES



Lender

Amount of Commitment

Pro Rata Share

Wachovia Bank, National Association

$  127,500,000

8.50000000%

Citicorp USA, Inc.

$  127,500,000

8.50000000%

The Royal Bank of Scotland plc

$  115,000,000

7.66666667%

The Bank of Nova Scotia

$  115,000,000

7.66666667%

JPMorganChase Bank, N.A.

$  115,000,000

7.66666667%

Bank of Tokyo-Mitsubishi UFJ Trust Company

$  115,000,000

7.66666667%

Credit Suisse

$  100,000,000

6.66666667%

Merrill Lynch Bank USA

$  100,000,000

6.66666667%

KeyBank National Association

$    85,000,000

5.66666667%

Mizuho Corporate Bank, Ltd.

$    85,000,000

5.66666667%

Morgan Stanley Bank

$    85,000,000

5.66666667%

SunTrust Bank

$    85,000,000

5.66666667%

The Bank of New York

$    65,000,000

4.33333333%

Manufacturers and Traders Trust Company

$    60,000,000

4.00000000%

The Northern Trust Company

$    60,000,000

4.00000000%

PNC Bank, N.A.

$    60,000,000

4.00000000%

TOTAL:

$1,500,000,000

100%



 

SCH 2

[image77.gif]

